As filed with the Securities and Exchange Commission on April 27, 2012. Commission File No. 2-85378 Commission File No. 811-3462 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 67 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 67 The Flex-funds® (Exact Name of Registrant as Specified in Charter) P.O. Box 7177, 6125 Memorial Drive, Dublin, Ohio 43017 (Address of Principal Executive Offices-Zip Code) Registrant's Telephone Number, including Area Code: (614) 766-7000 Robert S. Meeder, Jr., President – Meeder Asset Management, Inc. P.O. Box 7177, 6125 Memorial Drive, Dublin, Ohio 43017 (Name and Address of Agent for Service) APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box). // immediately upon filing pursuant to paragraph (b) of Rule 485. /XXX/ on April 30, 2012 pursuant to paragraph (b) of Rule 485. // 60 days after filing pursuant to paragraph (a)(1). // on (date) pursuant to paragraph (a)(1). // 75 days after filing pursuant to paragraph (a)(2). // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. THE FLEX-FUNDS®1 PROSPECTUS MONEY MARKET FUND APRIL 30, 2012 Retail Class FFMXX Institutional Class FFIXX TOTAL RETURN BOND FUND FLBDX BALANCED FUND (formerly known as The Defensive Balanced Fund) FLDFX MUIRFIELD FUNDÒ FLMFX SPECTRUM FUND FLSPX UTILITIES AND INFRASTRUCTURE FLRUX FUND DYNAMIC GROWTH FUND FLDGX STRATEGIC GROWTH FUND FLFGX AGGRESSIVE GROWTH FUND FLAGX QUANTEX FUNDÔ FLCGX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. The Flex-funds® 6125 Memorial Drive Dublin, OH43017 614-760-2159 Toll Free:1-800-325-3539 Fax:614-766-6669 flexfunds@meederfinancial.com www.flexfunds.com 1On or about August 31, 2012, The Flex-funds® will be changing its name. CONTENTS FUND SUMMARIES A fund-by-fund look at Money Market FundÒ 3 investment objectives, strategies, Total Return Bond Fund 7 risks, performance and expenses. Balanced Fund 10 Muirfield Fund® 15 Spectrum Fund 19 Utilities and Infrastructure Fund 22 Dynamic Growth Fund 26 Strategic Growth Fund 30 Aggressive Growth Fund 34 Quantex Fund™ 38 IMPORTANT INFORMATION REGARDING FUND SHARES 42 MORE ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 42 Investment Strategies 42 Investment Risks 46 PORTFOLIO HOLDINGS DISCLOSURE 50 MANAGEMENT OF THE FUNDS 50 Who Manages the Funds? 50 Portfolio Managers 52 INVESTING WITH THE FLEX-FUNDS 53 Information about account transactions and services. How to Buy Shares 54 How to Redeem Shares 58 Exchange Privilege 62 Other Shareholder Services 63 Short-Term Trading Policy 63 DistributionFees 64 Dividends and Distributions 66 Taxes 66 Shareholder Reports and Other Information 68 Financial Highlights 69 FOR MORE INFORMATION Where to learn more about the Funds. Back Cover 2 MONEY MARKET FUND Investment Objective The investment objective of the Fund is to provide current income while maintaining a stable share price of $1.00. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Institutional Class Class Management Fees 0.38% 0.38% Distribution (12b-1) Fees 0.20% 0.03% Other Expenses 0.32% 0.30% Total Annual Fund Operating Expenses 0.90% 0.71% Expense Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Retail Class Institutional Class Principal Investment Strategies The Fund invests primarily in high-quality, short-term money market instruments, such as securities backed by the full faith and credit of the U.S. Government, securities issued by U.S. Government agencies, obligations issued by corporations and financial institutions, and money market mutual funds that invest in such securities. The Fund is a money market fund managed to meet the quality, maturity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940.Consistent with these requirements, the Fund: · Seeks to maintain a net asset value of $1.00 per share. · Only buys securities that present minimal credit risks and that are rated in one of the top two short-term rating categories or, if unrated, are determined to be of comparable quality to rated securities.The second tier securities will not have a maturity of more than 45 days and the Fund will not hold more than 3% of its total assets in second tier securities. · Only buys securities with remaining maturities of 397 calendar days or less as determined under Rule 2a-7. · Maintains a dollar-weighted average portfolio maturity of 60 days or less. 3 · Will not invest more than 5% of its total assets in the securities of a single issuer, other than in U.S. Government securities or as permitted under Rule 2a-7. · Will not hold more than 5% of its total assets in illiquid securities. · Maintains a maximum weighted average life maturity of 120 days or less. · Maintains at least 10 percent of assets in “daily liquid assets”. · Maintains at least 30 percent of assets in “weekly liquid assets”. The Fund will limit its purchases to U.S. Government securities and securities of its agencies and instrumentalities, bank obligations and instruments secured thereby, high quality commercial paper, high-grade corporate obligations, funding agreements, repurchase agreements and money market mutual funds that invest in such securities.The Fund generally will attempt to purchase securities with longer maturities when it believes interest rates are falling and will attempt to purchase securities with shorter maturities when it believes interest rates are rising. None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval. The objectives may be changed by the Fund's board, upon 60 days' prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Fixed Income Risk.The Fund invests in fixed income securities.These securities will increase or decrease in value based on changes in interest rates.If rates increase, the value of the Fund’s fixed income investments generally declines. On the other hand, if rates fall, the value of the fixed income investments generally increases. Your investment will decline in value if the value of the Fund’s investments decreases.The market value of debt securities (including U.S. Government securities) with longer maturities are likely to respond to a greater degree to changes in interest rates than the market value of debt securities with shorter maturities. Credit Risk.Investments in fixed income securities, involve certain risks.An issuer of a fixed income security may not be able to make interest and principal payments when due.Such default could result in losses to the Fund. Government Securities Risk.The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities.These securities may be backed by the credit of the government as a whole or only by the issuing agency.No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law.Neither the U.S. government nor its agencies guarantee the market value of their securities, and interest rate changes, prepayments and other factors may affect the value of government securities. Investment Company Risk.To the extent the Fund invests in money market mutual funds (“the underlying funds”), you will indirectly bear fees and expenses charged by the underlying investment companies in which the fund invests in addition to the Fund’s direct fees and expenses. Performance The following bar chart and table illustrate how the Fund’s performance has varied from year to year. The bar chart shows variability of the Fund’s annual total returns over time. The table shows the Fund’s average annual total returns for annual time periods ended December 31. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Fund’s past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. 4 Annual Total Returns as of 12/31/11 Money Market Fund – Retail Class Year Annual Total Return 1.59% 0.92% 1.06% 2.85% 4.71% 4.95% 2.65% 0.64% 0.20% 0.11% Best Quarter:3rd Qtr. 20061.26% Worst Quarter: 4th Qtr. 20110.02% Average Annual Total Returns as of 12/31/11 Inception One Five Ten Since Date Year Years Years Inception Money Market Fund - Retail Class 3/27/85 0.11% 1.69% 1.95% 4.40% The Lipper Average General PurposeMoney Market Fund 0.02% 1.36% 1.56% 4.11% Money Market Fund – Institutional Class 12/28/04 0.20% 1.81% N/A 2.41% The Lipper Average General Purpose Money Market Fund 0.02% 1.36% NA 2.07% The Fund’s average annual total returns are compared to the Lipper Average General Purpose Money Market Fund which are groupings of retail and institutional money market funds that take into account the deduction of expenses associated with a money market fund, such as investment management and accounting fees. Yield as of 12/31/11 Seven-Day Simple Yield Seven-Day Compound Yield Money Market Fund – Retail Class 0.11% 0.11% Money Market Fund – Institutional Class 0.17% 0.17% Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. 5 Buying and Selling Fund Shares –Money Market Fund Minimum Initial Investment – Retail: Institutional: Minimum Additional Investment - $ccounts To Place Orders, Write to: The Flex-funds P.O. Box 7177 Dublin, OH43017 1-800-325-3539 Transaction Policies In general, you can buy or sell shares of the Fund on any business day through your broker or financial intermediary or directly from The Flex-funds by mail or telephone.You can generally pay for shares by check, wire or electronic funds transfer (ACH).When selling shares, you will receive a check, unless you request a wire or ACH.You also may buy and sell shares through a financial professional. Tax Information The Fund’s distributions are taxable as ordinary income or capital gains, except when your investment is in an IRA, 401(k) or other tax-advantaged investment plan.Such tax deferred arrangements may be taxed later upon withdrawal of monies from these arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares ofthe Fundthrough a broker-dealer or other financial intermediary (such as a bank), The Flex-funds and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your financial adviser to recommend the fund over another investment. Ask your salesperson or visit your financial professional’s web site for more information. Purchase orders for The Money Market Fund that are received prior to noon, Eastern time, begin earning dividends that day, provided The Huntington National Bank, the Custodian for the Fund, receives federal funds by 4:00 p.m., Eastern time, that same day.If payment for the purchase of shares is not received in a timely manner, the financial institution placing the purchase order could be held liable for any loss incurred bythe Fund. Portfolio Management Investment Adviser Meeder Asset Management, Inc. 6 TOTAL RETURN BOND FUND Investment Objective - The investment objective is total return, consisting of income and capital growth, consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.40% Distribution (12b-1) Fees 0.25% Other Expenses 0.71% Acquired Fund Fees and Expenses1 0.36% Total Annual Fund Operating Expenses 1.72% 1 Acquired fund fees and expenses are not reflected in the Financial Highlights or audited financial statements. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the current year, the Fund's portfolio turnover rate was 125% of the average value of its portfolio. Principal Investment Strategies The Fund, under normal market conditions, invests at least 80% of its assets in bonds which include fixed income securities and/or investments that provide exposure to fixed income securities.Investments in fixed income securities may include, but are not limited to, securities of governments throughout the world (including the United States), their agencies and instrumentalities, cash equivalents, income-producing securities including U.S. and foreign investment-grade and non-investment grade corporate bonds, convertible corporate bonds, structured instruments (debt securities issued by agencies of the U.S.Government (such as Ginnie Mae, Fannie Mae, and Freddie Mac), corporations and other business entities whose interest and/or principal payments are indexed to certain specific foreign currency exchange rates, interest rates, or one or more other reference indices or obligations), asset-backed securities, inflation-linked securities, commercial paper, certificates of deposit, banker’s acceptances and other bank obligations, money market funds, repurchase agreements, and derivatives, such as futures contracts, options and swaps. The Fund may invest in securities of any maturity.The Fund may invest in securities of any credit rating (including unrated securities) and may invest without limit in higher risk, below-investment-grade debt securities, commonly referred to as “high-yield securities” or “junk bonds.” The Fund may also invest in fixed income investment companies (“underlying funds”), which include foreign and domestic fixed-income mutual funds, ETFs, closed end funds and unit investment trusts. 7 The Fund’s adviser uses a combination of quantitative models that seek to measure the relative risks and opportunities of each market segment based upon economic, market, political, currency and technical data, and its own assessment of economic and market conditions, to create an optimal risk/return allocation of the Fund’s assets among various segments of the fixed-income market. After sector allocations are made, the Fund’s adviser uses traditional credit analysis to identify individual securities for the Fund’s portfolio. None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval.The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Loss of money is a risk of investing in a mutual fund. Credit Risk. The Fund may invest in investment grade and non-investment grade (junk) corporate debt obligations, exchange traded funds, index-based investments and unit investment trusts that invest in investment grade or non-investment grade corporate debt obligations. Investments in corporate bonds and other fixed income securities, involve certain risks. An issuer of a fixed income security may not be able to make interest and principal payments when due. Such default could result in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes.Non-investment grade (junk) corporate debt obligations may be regarded as speculative. There is a greater risk that issuers of lower rated securities will default than issuers of higher rated securities. Derivatives Risk.The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. Exchange Traded Fund and Index Fund Risk. The ETFs and index funds will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.In addition, the ETFs and index funds will incur expenses not incurred by their applicable indices.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs and index funds to track their applicable indices.The Fund also will incur brokerage costs when it purchases ETFs.An ETF may trade at a discount to its net asset value. 8 Fixed Income Risk.The Fund invests in fixed income securities.These securities will increase or decrease in value based on changes in interest rates.If rates increase, the value of the Fund’s fixed income investments generally declines. On the other hand, if rates fall, the value of the fixed income investments generally increases. Your investment will decline in value if the value of the Fund’s investments decreases.The market value of debt securities (including U.S. Government securities) with longer maturities are likely to respond to a greater degree to changes in interest rates than the market value of debt securities with shorter maturities. Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Additionally, foreign currency fluctuations may affect the value of foreign investments. Government Securities Risk.The Fund may invest in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities.These securities may be backed by the credit of the government as a whole or only by the issuing agency.No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law.Neither the U.S. government nor its agencies guarantee the market value of their securities, and interest rate changes, prepayments and other factors may affect the value of government securities. High Yield Risk. The Funds may purchase fixed income securities rated below the investment grade category (non-investment grade bond, speculative grade or junk bond). Securities in this rating category are speculative. Changes in economic conditions or other circumstances may have a greater effect on the ability of issuers of these securities to make principal and interest payments than they do on issuers of higher grade securities. Investment Company Risk. Because the Fund invests in underlying funds, the value of your investment also will fluctuate in response to the performance of the underlying funds.In addition, you will indirectly bear fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.You also may receive taxable capital gains distributions to a greater extent than would be the case if you invested directly in the underlying funds. Performance Because the Fund has only recently commenced investment operations, no performance information is available.In the future, performance information will be presented in this section.Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. Portfolio Management Investment Adviser Meeder Asset Management, Inc. Investment Team Robert S. Meeder, Jr., Portfolio Manager since 8/2005 Ted Clark, Assistant Portfolio Manager since 1/2010 Dale W. Smith, Portfolio Manager since 8/2005 Jason Headings, Assistant Portfolio Manager since 9/2011 Clinton Brewer, Portfolio Manager since 6/2008 Nick Van Eman, Investment Analyst since 9/2011 Robert G. Techentin, Portfolio Manager since 8/2006 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 42 of this Prospectus. 9 BALANCED FUND (formerly known as The Defensive Balanced Fund) Investment Objective The investment objective of the Fund is to provide income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution (12b-1) Fees 0.25% Other Expenses 0.60% Acquired Fund Fees and Expenses1 0.39% Total Annual Fund Operating Expenses 1.99% 1 Acquired fund fees and expenses are not reflected in the Financial Highlights or audited financial statements. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 164% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in investment companies (“underlying funds”), as well as fixed income securities.“Investment companies” include domestic and foreign mutual funds, exchange traded funds (“ETFs”), closed-end funds and unit investment trusts.The Fund will have a minimum of 30% and a maximum of 70%, of its assets invested in underlying funds investing in equity securities.The Fund may select growth or value-oriented investments (including specific sectors), without limitation to market capitalization range or geographic region, including both developed international and emerging markets.The Fund will also have a minimum of 30% and a maximum of 70% of its assets invested in fixed income securities, including securities of governments throughout the world (including the United States), their agencies and instrumentalities, cash equivalents, income-producing securities including U.S. and foreign investment-grade and non-investment grade corporate bonds, structured instruments (debt securities issued by agencies of the U.S.Government (such as Ginnie Mae, Fannie Mae, and Freddie Mac), corporations and other business entities whose interest and/or principal payments are indexed to certain specific foreign currency exchange rates, interest rates, or one or more other reference indices or obligations), asset-backed securities, inflation-linked securities, commercial paper, certificates of deposit, banker’s acceptances and other bank obligations, money market funds, repurchase agreements, and derivatives, such as futures contracts, options and swaps.The Fund may invest in securities of any maturity.The Fund may invest in securities of any credit rating (including unrated securities) and may invest without limit in higher risk, below-investment-grade debt securities, commonly referred to as “high-yield securities” or “junk bonds.” The Fund may also invest in fixed income investment companies (“underlying funds”), which include foreign and domestic fixed-income mutual funds, exchange traded funds (“ETFs”), closed end funds and unit investment trustsand/or underlying funds that invest in fixed income securities.The Adviser continually evaluates style, market capitalization, sector rotation, and international positions when selecting underlying funds by performing fundamental and technical analysis to identify opportunities that have the best attributes for outperformance.Fundamental analysis involves assessing a company and its business environment, management, balance sheet, income statement, anticipated earnings and dividends, and other related measures of value, while technical analysis analyzes the absolute and relative movement of a company’s stock in an effort to ascertain the probabilities for future price change, based on market factors. 10 The Fund addresses asset allocation decisions by adjusting the mix of stocks, bonds and cash in the Fund.When the Adviser's evaluation indicates that the risks of the stock market may be greater than the potential rewards, the Fund will reduce its position in underlying equity funds in order to attempt to preserve capital. The Fund strives to minimize losses during high-risk market environments and to provide attractive returns during low-risk markets.Additionally, the Fund may invest in index funds and index-based investments, such as Standard & Poor’s Depositary Receipts (SPDRs). The Fund also may invest in derivatives, such as financial futures contracts and related options as a hedge against changes resulting from market conditions, in the value of securities held or intended to be held by the Fund. None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval.The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Stock Market Risk.Because the Fund holds equity investments, it will fluctuate in value due to changes in general economic conditions. Market Capitalization Risk.The Fund may hold mid- and small-capitalization investments, which presents additional risk.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market. Investment Company Risk. Because the Fund invests primarily in underlying funds, the value of your investment also will fluctuate in response to the performance of the underlying funds.In addition, you will indirectly bear fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.You also may receive taxable capital gains distributions to a greater extent than would be the case if you invested directly in the underlying funds. Exchange Traded Fund and Index Fund Risk. The ETFs and index funds will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.In addition, the ETFs and index funds will incur expenses not incurred by their applicable indices.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs and index funds to track their applicable indices.The Fund also will incur brokerage costs when it purchases ETFs.An ETF may trade at a discount to its net asset value. 11 Closed-end Fund Risk.The value of the shares of a closed-end fund may be higher or lower than the value of the portfolio securities held by the closed-end fund.Closed-end investment funds may trade infrequently and with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end investment companies tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Additionally, foreign currency fluctuations may affect the value of foreign investments. Derivatives Risk.The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. Credit Risk.The Fund may invest in investment grade and non-investment grade (junk) corporate debt obligations, exchange traded funds, index-based investments and unit investment trusts that invest in investment grade or non-investment grade corporate debt obligations. Investments in corporate bonds and other fixed income securities, involve certain risks. An issuer of a fixed income security may not be able to make interest and principal payments when due. Such default could result in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes.Non-investment grade (junk) corporate debt obligations may be regarded as speculative. There is a greater risk that issuers of lower rated securities will default than issuers of higher rated securities. Fixed Income Risk.The Fund invests in fixed income securities and underlying Funds that invest in fixed income securities.These securities will increase or decrease in value based on changes in interest rates.If rates increase, the value of the Fund’s fixed income investments generally declines. On the other hand, if rates fall, the value of the fixed income investments generally increases. Your investment will decline in value if the value of the Fund’s investments decreases.The market value of debt securities (including U.S. Government securities) with longer maturities are more volatile and are likely to respond to a greater degree to changes in interest rates than the market value of debt securities with shorter maturities. Junk Bond Risk.Although junk bonds generally pay higher rates of interest than investment grade bonds, junk bonds are high risk investments that may cause income and principal losses for the Fund. 12 Performance The following bar chart and table illustrate how the fund’s performance has varied from year to year. The bar chart shows the variability of the Fund’s annual total returns over time, and shows that Fund performance can change from year to year. The table shows the Fund’s average annual total returns for certain time periods compared to the returns of a broad- based securities index. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Fund’s past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. Annual Total Returns as of 12/31/11 Year Annual Total Return 5.03% -24.16% 14.65% 9.76% -4.49% Best Quarter:3rd Qtr. 20098.96% Worst Quarter:3rd Qtr. 2011-11.55% Average Annual Total Returns as of 12/31/11 After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on a shareholder’s particular tax situation and may differ from those shown.After-tax returns are not relevant for shareholders who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts, or to shares held by non-taxable entities. Inception Since Date One Year Five Years Inception Balanced Fund 01/31/06 Return Before Taxes -4.49% -0.87% 0.22% Balanced Fund Return After Taxes on Distributions -4.86% -1.39% -0.26% Balanced Fund Return After Taxes on Distributions and Sale of Fund Shares -2.92% -0.97% -0.04% The S&P 500 Index (Reflects No Deduction for 2.11% -0.25% 1.84% Fees, Expenses or Taxes) Blended Index (Reflects No Deduction for 2.91% 2.45% 3.38% Fees, Expenses or Taxes) The Blended Index is comprised 42% of the S&P 500 Index, 28% of the average 90-day T-bills and 30% of the Barclays Intermediate-Term Government/Credit Index and is representative of the average composition of the Fund. Portfolio Management Investment Adviser Meeder Asset Management, Inc. 13 Investment Team Robert S. Meeder, Jr., Portfolio Manager since 8/2005 Ted Clark, Assistant Portfolio Manager since 1/2010 Dale W. Smith, Portfolio Manager since 8/2005 Jason Headings, Assistant Portfolio Manager since 9/2011 Clinton Brewer, Portfolio Manager since 6/2008 Nick Van Eman, Investment Analyst since 9/2011 Robert G. Techentin, Portfolio Manager since 8/2006 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 42 of this Prospectus. 14 MUIRFIELD FUNDÒ Investment Objective The investment objective of the Fund is to provide long-term capital appreciation. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.83% Distribution (12b-1) Fees 0.20% Other Expenses 0.55% Acquired Fund Fees and Expenses1 0.39% Total Annual Fund Operating Expenses 1.97% 1 Acquired fund fees and expenses are not reflected in the Financial Highlights or audited financial statements. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 189% of the average value of its portfolio. Principal Investment Strategies The Fund is a “fund of funds” that pursues its investment objective by investing primarily in equity investment companies (“underlying funds”) which include domestic and foreign mutual funds, exchange traded funds (“ETFs”), closed-end funds and unit investment trusts.The Fund may select growth or value-oriented investments (including specific sectors), without limitation to market capitalization range or geographic region, including both developed international and emerging markets. The Adviser continually evaluates style, market capitalization, sector rotation, and international positions when selecting underlying funds by performing fundamental and technical analysis to identify opportunities that have the best attributes for outperformance.Fundamental analysis involves assessing a company and its business environment, management, balance sheet, income statement, anticipated earnings and dividends, and other related measures of value, while technical analysis analyzes the absolute and relative movement of a company’s stock in an effort to ascertain the probabilities for future price change, based on market factors.The Fund may also invest in index funds and index-based investments, such as Standard & Poor’s Depositary Receipts (SPDRs), and may invest directly in, or in underlying funds investing in, futures contracts and options on futures contracts, and may invest directly in common stocks.The Adviser overweights the Fund’s investments in underlying fund types that it believes represent above average market potential relative to market risk, and may focus on underlying funds that invest a higher percentage of their assets in newer and/or smaller capitalization companies. 15 As a defensive tactic, the Fund will reduce or eliminate its position in underlying equity funds in order to attempt to preserve capital when the Adviser’s evaluation indicates that the risks of the stock market may be greater than the potential rewards.As a result, the fund may invest up to 100% of its assets in fixed income securities. None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval. The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Stock Market Risk.Because the Fund holds equity investments, it will fluctuate in value due to changes in general economic conditions. Market Capitalization Risk.The Fund may hold mid- and small-capitalization investments, which presents additional risk.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market. Investment Company Risk.Because the Fund invests primarily in underlying funds, the value of your investment also will fluctuate in response to the performance of the underlying funds.In addition, you will indirectly bear fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.You also may receive taxable capital gains distributions to a greater extent than would be the case if you invested directly in the underlying funds. Exchange Traded Fund and Index Fund Risk. The ETFs and index funds will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.In addition, the ETFs and index funds will incur expenses not incurred by their applicable indices.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs and index funds to track their applicable indices.The Fund also will incur brokerage costs when it purchases ETFs.An ETF may trade at a discount to its net asset value. Closed-end Fund Risk.The value of the shares of a closed-end fund may be higher or lower than the value of the portfolio securities held by the closed-end fund.Closed-end investment funds may trade infrequently and with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end investment companies tends to raise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Additionally, foreign currency fluctuations may affect the value of foreign investments. 16 Derivatives Risk. The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. Credit Risk.Investments in bonds and other fixed income securities involve certain risks.An issuer of a fixed income security may not be able to make interest and principal payments when due.Such default could result in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes. Fixed Income Risk.The Fund invests in fixed income securities.These securities will increase or decrease in value based on changes in interest rates.If rates increase, the value of the Fund’s fixed income investments generally declines. On the other hand, if rates fall, the value of the fixed income investments generally increases. Your investment will decline in value if the value of the Fund’s investments decreases.The market value of debt securities (including U.S. Government securities) with longer maturities are likely to respond to a greater degree to changes in interest rates than the market value of debt securities with shorter maturities. Performance The following bar chart and table illustrate how the Fund’s performance has varied from year to year. The bar chart shows the variability of the Fund’s annual total returns over time, and shows that Fund performance can change from year to year. The table shows the Fund’s average annual total returns for certain time periods compared to the returns of a broad- based securities index. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Fund’s past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. Annual Total Returns as of 12/31/11 Year Annual Total Return -11.42% 27.39% 6.80% 2.13% 13.62% 7.02% -30.07% 18.95% 12.65% -7.55% 17 Best Quarter:2nd Qtr. 200314.33% Worst Quarter:3rd Qtr. 2011-16.17% Average Annual Total Returns as of 12/31/11 After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on a shareholder’s particular tax situation and may differ from those shown.After-tax returns are not relevant for shareholders who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts, or to shares held by non-taxable entities. Inception One Five Ten Date Year Years Years Muirfield FundÒ Return Before Taxes 08/10/88 -7.55% -1.50% 2.63% Muirfield FundÒ Return After Taxes on Distributions -7.59% -1.78% 2.40% Muirfield FundÒ Return After Taxes on Distributions and Sale of Fund Shares -4.91% -1.42% 2.14% The S&P 500 Index (Reflects No Deduction for Fees, Expenses or Taxes) 2.11% -0.25% 2.92% Blended Index (Reflects No Deduction for Fees, Expenses or Taxes) 1.55% 0.80% 2.83% The Blended Index is comprised 60% of the S&P 500 Index and 40% of 90-day T-bills. Portfolio Management Investment Adviser Meeder Asset Management, Inc. Investment Team Robert S. Meeder, Jr., Portfolio Manager since 8/2005 Ted Clark, Assistant Portfolio Manager since 1/2010 Dale W. Smith, Portfolio Manager since 8/2005 Jason Headings, Assistant Portfolio Manager since 9/2011 Clinton Brewer, Portfolio Manager since 6/2008 Nick Van Eman, Investment Analyst since 9/2011 Robert G. Techentin, Portfolio Manager since 8/2006 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 42 of this Prospectus. 18 SPECTRUM FUND Investment Objective The investment objective of the Fund is to provide long-term capital appreciation. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution (12b-1) Fees 0.25% Other Expenses 0.83% Acquired Fund Fees and Expenses1 0.39% Total Annual Fund Operating Expenses 2.22% Net Fee Waiver2 (0.15%) Net Total Annual Fund Operating Expenses 2.07% 1 Acquired fund fees and expenses are not reflected in the Financial Highlights or audited financial statements. 2 The Adviser has contractually agreed to reduce its management fee by 0.15%.The agreement may be terminated by the Adviser after April 29, 2013. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is a “fund of funds” that pursues its investment objective by investing primarily in equity investment companies (“underlying funds”) which include domestic and foreign mutual funds, exchange traded funds (“ETFs”), closed-end funds and unit investment trusts.The Fund may select growth or value-oriented investments (including specific sectors), without limitation to market capitalization range or geographic region, including both developed international and emerging markets. 19 The Adviser continually evaluates style, market capitalization, sector rotation, and international positions when selecting underlying funds by performing fundamental and technical analysis to identify opportunities that have the best attributes for outperformance.Fundamental analysis involves assessing a company and its business environment, management, balance sheet, income statement, anticipated earnings and dividends, and other related measures of value, while technical analysis analyzes the absolute and relative movement of a company’s stock in an effort to ascertain the probabilities for future price change, based on market factors.The Fund may also invest in index funds and index-based investments, such as Standard & Poor’s Depositary Receipts (SPDRs), and may invest directly in, or in underlying funds investing in, futures contracts and options on futures contracts, and may invest directly in common stocks.The Adviser overweights the Fund’s investments in underlying fund types that it believes represent above average market potential relative to market risk, and may focus on underlying funds that invest a higher percentage of their assets in newer and/or smaller capitalization companies. As a defensive tactic, the Fund will reduce or eliminate its position in underlying equity funds in order to attempt to preserve capital when the Adviser’s evaluation indicates that the risks of the stock market may be greater than the potential rewards.As a result, the fund may invest up to 100% of its assets in fixed income securities. None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval.The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Stock Market Risk.Because the Fund holds equity investments, it will fluctuate in value due to changes in general economic conditions. Market Capitalization Risk.The Fund may hold mid- and small-capitalization investments, which presents additional risk.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market. Investment Company Risk.Because the Fund invests primarily in underlying funds, the value of your investment also will fluctuate in response to the performance of the underlying funds.In addition, you will indirectly bear fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.You also may receive taxable capital gains distributions to a greater extent than would be the case if you invested directly in the underlying funds. Exchange Traded Fund and Index Fund Risk. The ETFs and index funds will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.In addition, the ETFs and index funds will incur expenses not incurred by their applicable indices.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs and index funds to track their applicable indices.The Fund also will incur brokerage costs when it purchases ETFs.An ETF may trade at a discount to its net asset value. Closed-end Fund Risk.The value of the shares of a closed-end fund may be higher or lower than the value of the portfolio securities held by the closed-end fund.Closed-end investment funds may trade infrequently and with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end investment companies tends to raise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. 20 Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Additionally, foreign currency fluctuations may affect the value of foreign investments. Derivatives Risk. The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. Credit Risk.The Fund invests in fixed income securities of any credit quality.Investments in bonds and other fixed income securities involve certain risks.An issuer of a fixed income security may not be able to make interest and principal payments when due.Such default could result in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes. Fixed Income Risk.The Fund invests in fixed income securities of any maturity.These securities will increase or decrease in value based on changes in interest rates.If rates increase, the value of the Fund’s fixed income investments generally declines. On the other hand, if rates fall, the value of the fixed income investments generally increases. Your investment will decline in value if the value of the Fund’s investments decreases.The market value of debt securities (including U.S. Government securities) with longer maturities are likely to respond to a greater degree to changes in interest rates than the market value of debt securities with shorter maturities. Portfolio Management Investment Adviser Meeder Investment Management, Inc. Investment Team Robert S. Meeder, Jr., Portfolio Manager since 8/2005 Ted Clark, Assistant Portfolio Manager since 1/2010 Dale W. Smith, Portfolio Manager since 8/2005 Jason Headings, Assistant Portfolio Manager since 9/2011 Clinton Brewer, Portfolio Manager since 6/2008 Nick Van Eman, Investment Analyst since 9/2011 Robert G. Techentin, Portfolio Manager since 8/2006 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 42 of this Prospectus. 21 UTILITIES AND INFRASTRUCTURE FUND Investment Objective The investment objective of the Fund is to provide total return, including capital appreciation and income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution (12b-1) Fees 0.25% Other Expenses 0.77% Total Annual Fund Operating Expenses 2.02% Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 43% of the average value of its portfolio. Principal Investment Strategies The Fund generally invests at least 80% of the value of its net assets, plus any borrowing for investment purposes, in the equity securities, both common and preferred, of domestic or foreign utility companies, their suppliers and subcontractors. Under normal circumstances, the Fund will invest 25% or more of its total assets in securities of public utility companies.Utility companies are defined as those that provide electricity, natural gas, water, telecommunications, video distribution or sanitary services (collectively, “utility services”) to the public and industry.Any utility company in which the Fund invests must derive at least 50% of its revenues from the provision of utility services.The Fund also invests in companies that derive at least 50% of their revenues from supplying services and equipment to utility companies.Suppliers of services and equipment to those companies may include, for example, transportation and distribution services between utilities and producers of energy, independent producers of energy, construction companies, related tool and machinery manufacturers, meter and measuring device companies, and manufacturers of control software and enabling technology of any kind.Suppliers may also include telephone, broadband and routing equipment manufacturers, and alternate energy equipment manufacturers.The Fund may not invest in electric utilities that generate power from nuclear reactors.The Fund may invest in derivatives, such as financial futures contracts and related options as a hedge against changes, resulting from market conditions, in the value of securities held or intended to be held by the Fund. 22 The Fund’s sub-adviser uses fundamental analysis to identify those securities that it believes provide potential for capital appreciation, current income or growth of income.Fundamental analysis involves assessing a company and its business environment, management, balance sheet, income statement, anticipated earnings and dividends, and other related measures of value.In addition, the sub-adviser may from time to time use technical analysis in attempting to determine optimal buy and sell points for individual securities.Technical analysis views the absolute and relative movement of a company’s stock in an effort to ascertain the probabilities for future price change, based on market factors. None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval.The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Stock Market Risk.Because the Fund holds equity investments, it will fluctuate in value due to changes in general economic conditions. Market Capitalization Risk.The Fund may hold mid and small capitalization investments, which presents additional risk.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market. Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Additionally, foreign currency fluctuations may affect the value of foreign investments. Concentration Risk.Because the Fund is concentrated in the utility industry, its performance is largely dependent on the utility industry’s performance, which may differ from that of the overall stock market.Governmental regulation of public utility companies can limit their ability to expand their businesses or to pass cost increases on to customers.Companies providing power or energy-related services may also be affected by fuel shortages or cost increases, environmental protection or energy conservation regulations, and fluctuating demand for their services.The telecommunications segment has historically been more volatile due to the rapid pace of product change and development within the segment.The stock prices of companies operating within this sector may be subject to abrupt or erratic movements. Derivatives Risk.The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. 23 Performance The following bar chart and table illustrate how the Fund’s performance has varied from year to year. The bar chart shows the variability of the Fund’s annual total returns over time, and shows that Fund performance can change from year to year. The table shows the Fund’s average annual total returns for certain time periods compared to the returns of a broad- based securities index. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Fund’s past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. Annual Total Returns as of 12/31/11 Year Annual Total Return -30.36% 15.46% 18.01% 16.80% 17.68% 18.24% -37.63% 30.63% 14.10% 3.93% Best Quarter:2nd Qtr. 200916.21% Worst Quarter:3rd Qtr. 2002-20.85% Average Annual Total Returns as of 12/31/11 After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on a shareholder’s particular tax situation and may differ from those shown.After-tax returns are not relevant for shareholders who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts, or to shares held by non-taxable entities. Inception One Five Ten Date Year Years Years Utilities and Infrastructure Fund Return 06/21/95 Before Taxes 3.93% 2.70% 4.07% Utilities and Infrastructure Fund After Taxes on Distributions 3.37% 2.31% 3.55% Utilities and Infrastructure Fund Return After Taxes on Distributions and Sale of Fund Shares 2.55% 2.07% 3.19% Russell 3000 Utilities Index (Reflects No Deduction for Fees, Expenses or Taxes) 12.46% 1.73% 3.33% 24 Portfolio Management Investment Adviser Meeder Asset Management, Inc. Investment Sub-adviser Miller/Howard Investments, Inc. Portfolio Manager Lowell G. Miller since 9/21/1995 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 42 of this Prospectus. 25 DYNAMIC GROWTH FUND Investment Objective The investment objective of the Fund is to provide long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution (12b-1) Fees 0.25% Other Expenses 0.57% Acquired Fund Fees and Expenses1 0.39% Total Annual Fund Operating Expenses 1.96% 1Acquired fund fees and expenses are not reflected in the Financial Highlights or audited financial statements. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 176% of the average value of its portfolio. Principal Investment Strategies The Fund is a “fund of funds” that pursues its investment objective by investing primarily in equity investment companies (“underlying funds”), which include foreign and domestic mutual funds, exchange traded funds (“ETFs”), closed-end funds and unit investment trusts.The Fund may select capital appreciation or growth-oriented investments (including specific sectors), without limitation to market capitalization range or geographic region, including both developed international and emerging markets.The Adviser continually evaluates style, market capitalization, sector rotation, and international positions when selecting underlying funds by performing fundamental and technical analysis to identify opportunities that have the best attributes for outperformance.Fundamental analysis involves assessing a company and its business environment, management, balance sheet, income statement, anticipated earnings and dividends, and other related measures of value, while technical analysis analyzes the absolute and relative movement of a company’s stock in an effort to ascertain the probabilities for future price change, based on market factors.The Adviser overweights the Fund’s investments in underlying fund types that it believes represent above average market potential relative to market risk, and may focus on underlying funds that invest a higher percentage of their assets in newer and/or smaller capitalization companies. In addition, the fund may also invest in index funds and index-based investments, such as Standard & Poor’s Depositary Receipts (SPDRs). The Fund also may invest up to 100% of its assets directly in, or in underlying funds investing in, futures contracts and options on futures contracts, and may invest directly in common stocks.As a defensive tactic, the Fund may invest up to 20% of its assets in investment grade fixed income securities of any maturity. 26 None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval.The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Stock Market Risk.Because the Fund holds equity investments, it will fluctuate in value due to changes in general economic conditions. Market Capitalization Risk.The Fund may hold mid- and small-capitalization investments, which presents additional risk.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market. Investment Company Risk. Because the Fund invests primarily in underlying funds, the value of your investment also will fluctuate in response to the performance of the underlying funds.In addition, you will indirectly bear fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.You also may receive taxable capital gains distributions to a greater extent than would be the case if you invested directly in the underlying funds. Exchange Traded Fund and Index Fund Risk. The ETFs and index funds will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.In addition, the ETFs and index funds will incur expenses not incurred by their applicable indices.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs and index funds to track their applicable indices.The Fund also will incur brokerage costs when it purchases ETFs.An ETF may trade at a discount to its net asset value. Closed-end Fund Risk.The value of the shares of a closed-end fund may be higher or lower than the value of the portfolio securities held by the closed-end fund.Closed-end investment funds may trade infrequently and with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end investment companies tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. Credit Risk.Investments in bonds and other fixed income securities involve certain risks.An issuer of a fixed income security may not be able to make interest and principal payments when due.Such default could result in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes. Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Additionally, foreign currency fluctuations may affect the value of foreign investments. 27 Derivatives Risk. The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. Fixed Income Risk.The Fund may invest in fixed income securities.These securities will increase or decrease in value based on changes in interest rates.If rates increase, the value of the Fund’s fixed income investments generally declines. On the other hand, if rates fall, the value of the fixed income investments generally increases. Your investment will decline in value if the value of the Fund’s investments decreases.The market value of debt securities (including U.S. Government securities) with longer maturities are likely to respond to a greater degree to changes in interest rates than the market value of debt securities with shorter maturities. Performance The following bar chart and table illustrate how the Fund’s performance has varied from year to year. The bar chart shows the variability of the Fund’s annual total returns over time, and shows that Fund performance can change from year to year. The table shows the Fund’s average annual total returns for certain time periods compared to the returns of a broad- based securities index. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Fund’s past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. Annual Total Returns as of 12/31/11 Year Annual Total Return 24.29% 37.46% 3.52% 5.08% 15.96% 7.06% -39.77% 28.87% 15.54% -5.65% Best Quarter:2nd Qtr. 200917.80% Worst Quarter:4th Qtr. 2008-22.27% 28 Average Annual Total Returns as of 12/31/11 After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on a shareholder’s particular tax situation and may differ from those shown.After-tax returns are not relevant for shareholders who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts, or to shares held by non-taxable entities. Inception One Five Ten Date Year Years Years Dynamic Growth Fund 2/29/00 Return Before Taxes -5.65% -1.96% 1.75% Dynamic Growth Fund Return After Taxes on Distributions -5.65% -2.51% 1.36% Dynamic Growth Fund Return After Taxes on Distributions and Sales of Fund Shares -3.67% -1.84% 1.33% The S&P 500 Index (Reflects No Deduction for Fees, Expenses or Taxes) 2.11% -0.25% 2.92% Portfolio Management Investment Adviser Meeder Asset Management, Inc. Investment Team Robert S. Meeder, Jr., Portfolio Manager since 8/2005 Ted Clark, Assistant Portfolio Manager since 1/2010 Dale W. Smith, Portfolio Manager since 8/2005 Jason Headings, Assistant Portfolio Manager since 9/2011 Clinton Brewer, Portfolio Manager since 6/2008 Nick Van Eman, Investment Analyst since 9/2011 Robert G. Techentin, Portfolio Manager since 8/2006 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn toImportant Information Regarding Fund Shares on page 42 of this Prospectus. 29 STRATEGIC GROWTH FUND Investment Objective The investment objective of the Fund is to provide long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution (12b-1) Fees 0.25% Other Expenses 0.58% Acquired Fund Fees and Expenses1 0.42% Total Annual Fund Operating Expenses 2.00% 1 Acquired fund fees and expenses are not reflected in the Financial Highlights or audited financial statements. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 166% of the average value of its portfolio. Principal Investment Strategies The Fund is a “fund of funds” that pursues its investment objective by investing primarily in equity investment companies (“underlying funds”), which include domestic and foreign mutual funds, exchange traded funds (“ETFs”), closed-end funds, and unit investment trusts. The Fund is fully invested in the equity market at all times and holds a fixed allocation across six distinct investment categories. The mix of investments selected to represent each investment category is variable and actively managed by using our strategic fund selection process.The current target allocation is comprised of the following: 25% large-cap holdings, 20% mid-cap holdings, 17.5% international holdings, 12.5% small-cap holdings, 12.5% real estate holdings, and 12.5% commodities holdings.Since these are target investment allocations, the actual allocations of the Fund’s assets may deviate from the target percentages. The Fund may also invest in index funds and index-based investments, such as Standard & Poor's Depositary Receipts (SPDRS).Additionally, the Fund may invest directly in, or in underlying funds investing in, futures contracts and options on futures contracts, and may invest directly in common stocks. 30 None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval.The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Stock Market Risk.Because the Fund holds equity investments, it will fluctuate in value due to changes in general economic conditions. Market Capitalization Risk.A portion of the Fund’s assets will be allocated to mid and small capitalization investments, which presents additional risk.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market. Investment Company Risk. Because the Fund invests primarily in underlying funds, the value of your investment also will fluctuate in response to the performance of the underlying funds.In addition, you will indirectly bear fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.You also may receive taxable capital gains distributions to a greater extent than would be the case if you invested directly in the underlying funds. Exchange Traded Fund and Index Fund Risk. The ETFs and index funds will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.In addition, the ETFs and index funds will incur expenses not incurred by their applicable indices.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs and index funds to track their applicable indices.The Fund also will incur brokerage costs when it purchases ETFs.An ETF may trade at a discount to its net asset value. Closed-end Fund Risk.The value of the shares of a closed-end fund may be higher or lower than the value of the portfolio securities held by the closed-end fund.Closed-end investment funds may trade infrequently and with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end investment companies tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Additionally, foreign currency fluctuations may affect the value of foreign investments. Derivatives Risk. The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. 31 Sector Risk.The underlying investments in the Funds may invest in specific sectors of the stock market.Investing in specific market sectors presents additional components of risk.The performance of sector specific investments is largely dependent on the industry’s performance which may be different than the overall stock market. As a result, if a Fund is heavily concentrated in a specific sector, then that particular sector could significantly impact the return of the Fund. Commodities Risk.The Fund may invest in underlying funds that invest in commodities.Indirectly investing inthe commodities markets may subject the Fund to greater volatility than investments in traditional securities.Commodity prices are influenced by unfavorable weather, animal and plant disease, geologic and environmental factors, as well as international economic, political and regulatory developments such as tariffs, embargoes or burdensome production rules and restrictions. Real Estate Risk.The Fund may invest in underlying funds that invest in real estate, including real estate investment trusts. The value of these securities will rise and fall in response to many factors, including economic conditions, the demand for rental property and changes in interest rates. Performance The following bar chart and table illustrate how the Fund’s performance has varied from year to year. The bar chart shows the variability of the Fund’s annual total returns over time, and shows that Fund performance can change from year to year. The table shows the Fund’s average annual total returns for certain time periods compared to the returns of a broad-based securities index. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Fund’s past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. Annual Total Returns as of 12/31/11 Calendar Year Annual Total Return 5.08% -43.00% 35.79% 19.96% -8.34% Best Quarter:2nd Qtr. 200920.22% Worst Quarter: 4th Qtr. 2008-26.91% Average Annual Total Returns as of 12/31/11 After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on a shareholder’s particular tax situation and may differ from those shown.After-tax returns are not relevant for shareholders who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts, or to shares held by non-taxable entities. 32 Inception One Five Since Date Year Years Inception Strategic Growth Fund Return Before Taxes 01/31/06 -8.34% -2.21% -0.60% Strategic Growth Fund Return After Taxes on Distributions -8.34% -2.54% -0.92% Strategic Growth Fund Return After Taxes on Distributions and Sale of Fund Shares -5.42% -1.96% -0.61% The S&P 500 Index (Reflects No Deduction for Fees, Expenses or Taxes) 2.11% -0.25% 1.84% Blended Index (Reflects No Deduction for Fees, Expenses or Taxes) -1.93% 0.11% 1.55% The Blended Index is comprised of 25% S&P 500, 20% S&P MidCap 400, 12.5% Russell 2000, 12.5% Dow Jones US Select REIT Index, 12.5% Goldman Sachs Commodity Index, 12% Morgan Stanley Capital International Europe, Australasia, and Far East, and 5.5% Morgan Stanley Capital International Emerging Markets Index and is representative of the average composition of the Fund. Portfolio Management Investment Adviser Meeder Asset Management, Inc. Investment Team Robert S. Meeder, Jr., Portfolio Manager since 8/2005 Ted Clark, Assistant Portfolio Manager since 1/2010 Dale W. Smith, Portfolio Manager since 8/2005 Jason Headings, Assistant Portfolio Manager since 9/2011 Clinton Brewer, Portfolio Manager since 6/2008 Nick Van Eman, Investment Analyst since 9/2011 Robert G. Techentin, Portfolio Manager since 8/2006 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 42 of this Prospectus. 33 AGGRESSIVE GROWTH FUND Investment Objective The investment objective of the Fund is to provide long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution (12b-1) Fees 0.25% Other Expenses 0.70% Acquired Fund Fees and Expenses1 0.39% Total Annual Fund Operating Expenses 2.09% 1Acquired fund fees and expenses are not reflected in the Financial Highlights or audited financial statements. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 224% of the average value of its portfolio. Principal Investment Strategies The Fund is a “fund of funds” that pursues its investment objective by investing primarily in equity investment companies (“underlying funds”), which include domestic and foreign mutual funds, exchange traded funds (“ETFs”), closed-end funds, and unit investment trusts.The Fund may select capital appreciation or growth-oriented investments (including specific sectors), without limitation to market capitalization range or geographic region, including both developed international and emerging markets. The Adviser uses an aggressive growth strategy in choosing the Fund’s investments.The underlying funds may invest in smaller or newer companies, which are more likely to grow, but also more likely to suffer more significant losses, than larger or more established companies.The Adviser continually evaluates style, market capitalization, sector rotation, and international positions when selecting underlying funds by performing fundamental and technical analysis to identify opportunities that have the best attributes for outperformance.Fundamental analysis involves assessing a company and its business environment, management, balance sheet, income statement, anticipated earnings and dividends, and other related measures of value, while technical analysis analyzes the absolute and relative movement of a company’s stock in an effort to ascertain the probabilities for future price change, based on market factors.The Adviser overweights the Fund’s investments in underlying fund types that it believes represent above average market potential relative to market risk, and may focus on underlying funds that invest a higher percentage of their assets in newer and/or smaller capitalization companies.In addition, the fund may also invest in index funds and index-based investments, such as Standard & Poor’s Depositary Receipts (SPDRs). The Fund also may invest up to 100% of its assets directly in, or in underlying funds investing in, futures contracts and options on futures contracts, and may invest directly in common stocks.As a defensive tactic, the Fund may invest up to 20% of its assets in investment grade fixed income securities of any maturity. 34 None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval.The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Stock Market Risk.Because the Fund holds equity investments, it will fluctuate in value due to changes in general economic conditions. Market Capitalization Risk.The Fund may hold mid and small capitalization investments, which presents additional risk.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market. Investment Company Risk. Because the Fund invests primarily in underlying funds, the value of your investment also will fluctuate in response to the performance of the underlying funds.In addition, you will indirectly bear fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.You also may receive taxable capital gains distributions to a greater extent than would be the case if you invested directly in the underlying funds. Exchange Traded Fund and Index Fund Risk. The ETFs and index funds will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.In addition, the ETFs and index funds will incur expenses not incurred by their applicable indices.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs and index funds to track their applicable indices.The Fund also will incur brokerage costs when it purchases ETFs.An ETF may trade at a discount to its net asset value. Closed-end Fund Risk.The value of the shares of a closed-end fund may be higher or lower than the value of the portfolio securities held by the closed-end fund.Closed-end investment funds may trade infrequently and with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end investment companies tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. Credit Risk.Investments in bonds and other fixed income securities involve certain risks.An issuer of a fixed income security may not be able to make interest and principal payments when due.Such default could result in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes. 35 Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Additionally, foreign currency fluctuations may affect the value of foreign investments. Derivatives Risk. The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. Aggressive Growth Stock Risk.Investments in smaller or newer growth companies can be both more volatile and more speculative.The prices of growth stocks are based largely on projections of the issuer’s future earnings and revenues.If a company’s earnings or revenues fall short of expectations, its stock price may fall dramatically. Fixed Income Risk.The Fund may invest in fixed income securities.These securities will increase or decrease in value based on changes in interest rates.If rates increase, the value of the Fund’s fixed income investments generally declines. On the other hand, if rates fall, the value of the fixed income investments generally increases. Your investment will decline in value if the value of the Fund’s investments decreases.The market value of debt securities (including U.S. Government securities) with longer maturities are likely to respond to a greater degree to changes in interest rates than the market value of debt securities with shorter maturities. Performance The following bar chart and table illustrate how the Fund’s performance has varied from year to year. The bar chart shows the variability of the Fund’s annual total returns over time, and shows that Fund performance can change from year to year. The table shows the Fund’s average annual total returns for certain time periods compared to the returns of a broad- based securities index. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Fund’s past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. Annual Total Returns as of 12/31/11 Year Annual Total Return -26.53% 38.83% 2.71% 5.62% 13.54% 6.14% -38.98% 32.76% 15.67% -7.15% 36 Best Quarter:2nd Qtr. 200918.70% Worst Quarter:4th Qtr. 2008-21.42% Average Annual Total Returns as of 12/31/11 After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on a shareholder’s particular tax situation and may differ from those shown.After-tax returns are not relevant for shareholders who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts, or to shares held by non-taxable entities. Inception One Five Ten Date Year Years Years Aggressive Growth Fund 02/29/00 Return Before Taxes -7.15% -1.58% 1.50% Aggressive Growth Fund Return After Taxes on Distributions -7.15% -1.68% 1.42% Aggressive Growth Fund Return After Taxes on Distributions and Sale of Fund Shares -4.65% -1.40% 1.24% The S&P 500 Index (Reflects No Deduction For Fees, Expenses or Taxes) 2.11% -0.25% 2.92% Portfolio Management Investment Adviser Meeder Asset Management, Inc. Investment Team Robert S. Meeder, Jr., Portfolio Manager since 8/2005 Ted Clark, Assistant Portfolio Manager since 1/2010 Dale W. Smith, Portfolio Manager since 8/2005 Jason Headings, Assistant Portfolio Manager since 9/2011 Clinton Brewer, Portfolio Manager since 6/2008 Nick Van Eman, Investment Analyst since 9/2011 Robert G. Techentin, Portfolio Manager since 8/2006 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 42 of this Prospectus. 37 QUANTEX FUNDÔ Investment Objective: The investment objective of the Fund is to provide long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution (12b-1) Fees 0.20% Other Expenses 0.86% Total Annual Fund Operating Expenses 2.06% Fee Waiver1 (0.25)% Net Annual Fund Operating Expenses 1.81% 1The Adviser has contractually agreed to reduce its management fee by 0.25%.The agreement may be terminated by the Adviser after April 30, 2013. Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your cost of investing in the Fund would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 57% of the average value of its portfolio. Principal Investment Strategies Normally, at least 80% of the Fund’s net assets will be invested in the common stock equity securities of small and mid-capitalization companies.Mid-capitalization companies are defined as those whose market capitalizations are similar to the market capitalization of companies in the S&P MidCap 400 Index or a similar index, while small capitalization companies are defined as those whose market capitalizations are similar to those of companies in the Russell 2000 Index or a similar index.Typically, the Fund will be diversified throughout all major industry sectors.However, more emphasis is given to capitalization levels and there are occasions when all sectors are not represented in the Fund’s portfolio. 38 The Fund employs a quantitative investment approach that utilizes an investment model to determine which securities are to be added or removed from the Fund’s portfolio on an annual basis. Stocks in the portfolio whose value has risen above or fallen below the predetermined market capitalization ranges are sold, while new undervalued stocks that have moved into the predetermined capitalization ranges are added to the Fund’s portfolio.The Fund’s holdings are then restructured to create an equally-weighted portfolio of equity securities. The Fund may invest in index funds and index-based investments, such as Standard & Poor’s Depositary Receipts (SPDRs) and stock index futures as a means of providing adequate liquidity and maintaining a fully-invested position in equity securities at all times.The Fund also may invest in open-end investment companies and exchange traded funds. None of the Fund’s investment objectives are fundamental and all may be changed without shareholder approval.The objectives may be changed by the Fund’s board, upon 60 days’ prior written notice to shareholders. Principal Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.Loss of money is a risk of investing in a mutual fund. Stock Market Risk.Because the Fund holds equity investments, it will fluctuate in value due to changes in general economic conditions. Market Capitalization Risk.The Fund will hold mid and small capitalization investments, which presents additional risk.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market. Exchange Traded Fund Risk.The ETFs will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.In addition, the ETFs will incur expenses not incurred by their applicable indices.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs to track their applicable indices.The Fund also will incur brokerage costs when it purchases ETFs.An ETF may trade at a discount to its net asset value. Liquidity Risk.Reduced liquidity affecting an individual security or an entire market may have an adverse impact on market price and the Fund’s ability to sell particular securities when necessary to meet the Fund’s liquidity needs or in response to a specific economic event. Derivatives Risk. The Fund may use derivatives in connection with its investment strategies.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment and could result in losses that significantly exceed the Fund’s original investment.Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index.The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to the funds, and the cost of such strategies may reduce a funds returns.The value of futures and options held by the Fund may fluctuate based on a variety of market and economic factors.In some cases, the fluctuations may offset (or be offset by) changes in the value of securities held in the Fund’s portfolio.All transactions in futures and options involve the possible risk of loss to the Fund of all or a significant part of its investment.In some cases, the risk of loss may exceed the amount of the Fund’s investment.When the Fund sells a futures contract or writes a call option without holding the underlying securities, currencies or futures contracts, its potential loss is unlimited.The Fund will, however, be required to set aside with its custodian bank liquid assets in amounts sufficient at all times to satisfy the Fund’s obligations under futures and options contracts.The successful use of futures and exchange-traded options depends on the availability of a liquid secondary market to enable the Fund to close its positions on a timely basis.There can be no assurance that such a market will exist at any particular time. 39 Performance The following bar chart and table illustrate how the Fund’s performance has varied from year to year. The bar chart shows the variability of the Fund’s annual total returns over time, and shows that Fund performance can change from year to year. The table shows the Fund’s average annual total returns for certain time periods compared to the returns of a broad- based securities index. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Fund’s past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.flexfunds.com or by calling 1-800-325-3539. Annual Total Returns as of 12/31/11 Year Annual Total Return -24.69% 27.21% 7.62% 7.21% 16.67% -7.00% -43.12% 77.37% 23.21% -4.05% Best Quarter: 2nd Qtr. 2009 34.86% Worst Quarter: 4th Qtr. 2008 -30.63% Average Annual Total Returns as of 12/31/11 After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on a shareholder’s particular tax situation and may differ from those shown.After-tax returns are not relevant for shareholders who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts, or to shares held by non-taxable entities. Inception Date One Year Five Years Ten Years Quantex FundÔ* Return 03/20/85 Before Taxes -4.05% 2.09% 3.65% Quantex FundÔ Return After Taxes on Distributions -4.06% 2.03% 3.60% Quantex FundÔ Return After Taxes on Distributions and Sale of Fund Shares -2.63% 1.76% 3.14% Blended Index -2.94% 1.77% 6.37% The S&P MidCap 400 Index (Reflects No Deduction for Fees, Expenses or Taxes) -1.73% 3.31% 7.03% The Russell 2000 Index (Reflects No Deduction For Fees, Expenses or Taxes) -4.17% 0.15% 5.64% 40 The Blended Index consists of 50% of the Russell 2000 Index and 50% of the S&P MidCap 400 Index and is representative of the average composition of the Fund. Portfolio Management Investment Adviser Meeder Asset Management, Inc. Investment Team Robert S. Meeder, Jr., Portfolio Manager since 8/2005 Ted Clark, Assistant Portfolio Manager since 1/2010 Dale W. Smith, Portfolio Manager since 8/2005 Jason Headings, Assistant Portfolio Manager since 9/2011 Clinton Brewer, Portfolio Manager since 6/2008 Nick Van Eman, Investment Analyst since 9/2011 Robert G. Techentin, Portfolio Manager since 8/2006 For additional information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 42 of this Prospectus. 41 IMPORTANT INFORMATION REGARDING FUND SHARES Buying and Selling Fund Shares – All Flex-funds except Money Market Fund Minimum Initial Investment - Minimum Additional Investment - $500 IRA Accounts To Place Orders, Write to: The Flex-funds P.O. Box 7177 Dublin, OH43017 1-800-325-3539 Transaction Policies In general, you can buy or sell shares of the Funds on any business day through your broker or financial intermediary or directly from The Flex-funds by mail or telephone.You can generally pay for shares by check, wire or electronic funds transfer (ACH).When selling shares, you will receive a check, unless you request a wire or ACH.You also may buy and sell shares through a financial professional. Tax Information The Fund’s distributions are taxable as ordinary income or capital gains, except when your investment is in an IRA, 401(k) or other tax-advantaged investment plan.Such tax deferred arrangements may be taxed later upon withdrawal of monies from these arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of a fund through a broker-dealer or other financial intermediary (such as a bank), The Flex-funds and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your financial adviser to recommend the fund over another investment. Ask your salesperson or visit your financial professional’s web site for more information. MORE ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS INVESTMENT STRATEGIES Money Market Fund The Fund seeks to achieve its objective by investing in high-quality money market instruments which mature in 397 days or less. Money market instruments include but are not limited to repurchase agreements, certificates of deposit, banker’s acceptances, commercial paper and other money market funds.To be considered high-quality, a security generally must be rated in one of the two highest credit-quality categories for short-term securities by at least two nationally recognized rating services. The Fund may change its average portfolio maturity or the quality of holdings to protect its net asset value when it is perceived that changes in the liquidity may adversely affect the money markets.Consequently, for temporary defensive purposes, the Fund may shorten the average maturity of its investments and/or invest only in the highest quality debt instruments, including, for example, U.S. Government or U.S. Government agency obligations. 42 Total Return Bond Fund The Fund may invest in debt securities of any maturity and does not have a target average duration.The Fund may invest in securities of any quality, and may invest without limit in below investment grade securities or unrated securities considered by the Fund’s investment team to be of comparable quality, sometimes referred to as “high yield” or “junk” bonds. An investment will be considered to be below investment grade if it is rated Ba1 by Moody’s Investors Service, Inc. and BB+ by Standard & Poor’s Ratings Group, or lower or, if unrated, is considered by the Fund’s investment team to be of comparable quality. The Fund may invest in derivative instruments, such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities, subject to applicable law and any other restrictions described in the Fund’s prospectus or Statement of Additional Information. The Fund may purchase or sell securities on a when-issued, delayed delivery or forward commitment basis. The Fund may invest in mortgage-related and other asset-backed securities, loan participations, inflation-protected securities, structured securities, variable, and floating rate instruments, and may use other investment techniques. The Fund may invest in emerging market debt. There is no limit on the amount of the Fund’s assets that may be invested in obligations of issuers in any country or group of countries. The Fund may also invest in underlying funds that invest primarily in fixed-income securities, including funds holding foreign securities.The Adviser will vary the proportion of each type of underlying fund based on the mix of such underlying funds that may, in the Adviser’s view, be most likely to achieve the Fund’s investment objectives. The Fund may invest available cash balances in The Flex-funds Money Market Fund. Balanced Fund (formerly known as The Defensive Balanced Fund) The Fund will seek to achieve its investment objective through asset allocation and our strategic mutual fund selection process.The Fund manager addresses asset allocation decisions by making shifts in the mix of stocks, bonds and cash equivalents in the Fund.A minimum of 30% and a maximum of 70% of the Fund will be invested in mutual funds that invest primarily in common stock that seek long-term growth or appreciation.Current income typically is of secondary importance.The Fund will also have a minimum of 30% and a maximum of 70% of its assets invested in fixed income securities, and/or underlying funds that invest in fixed income securities.The Fund may invest available cash balances in The Flex-funds® Money Market Fund. The Fund may invest in securities of any quality, and may invest without limit in below investment grade securities or unrated securities considered by the Fund’s investment team to be of comparable quality, sometimes referred to as “high yield” or “junk” bonds. An investment will be considered to be below investment grade if it is rated Ba1 by Moody’s Investors Service, Inc. and BB+ by Standard & Poor’s Ratings Group, or lower or, if unrated, is considered by the Fund’s investment team to be of comparable quality. The Fund may invest in emerging markets debt. Subject to the 70% fund limit on fixed-income security holdings, there is no limit on the amount of the Fund’s assets that may be invested in obligations of issuers in any country or group of countries. Muirfield FundÒ The Fund seeks to achieve its investment objective through asset allocation and our strategic mutual fund selection process.The Fund invests in underlying funds that invest primarily in common stock that seek long-term growth or appreciation.Current income typically is of secondary importance for the underlying funds.The Fund will invest in actively managed mutual funds, ETFs and closed-end funds. 43 For defensive purposes, the Fund may invest without limit in fixed income securities.These instruments consist of commercial paper; certificates of deposit; banker’s acceptances and other bank obligations; obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities, high-grade corporate obligations, money market funds and repurchase agreements. The Fund may invest available cash balances in The Flex-funds® Money Market Fund. Spectrum Fund The Fund seeks to achieve its investment objective through asset allocation and our strategic mutual fund selection process.The Fund invests in underlying funds that invest primarily in common stock that seek long-term growth or appreciation.Current income typically is of secondary importance for the underlying funds.The Fund will invest in actively managed mutual funds, ETFs and closed-end funds. For defensive purposes, the Fund may invest without limit in fixed income securities.These instruments consist of commercial paper; certificates of deposit; banker’s acceptances and other bank obligations; obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities, high-grade corporate obligations, money market funds and repurchase agreements. The Fund may invest available cash balances in The Flex-funds Money Market Fund. Utilities and Infrastructure Fund The Fund seeks to achieve its objective by investing in equity securities of domestic and foreign public utility companies and their suppliers; however, the Fund will not invest in electric utilities that generate power from owned nuclear reactors. Utility companies are defined as those that provide electricity, natural gas, water, telecommunications, video distribution or sanitary services.The Fund will not invest more than 20% of its total assets in equity securities of issuers whose debt securities are rated below investment grade, that is, rated below one of the four highest rating categories by Standard & Poor’s Corporation (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”) or deemed to be of equivalent quality in the judgment of the sub-adviser.Debt securities rated below investment grade are rated below Baa or BBB-. The sub-adviser emphasizes quality in selecting investments for the Fund.In addition to looking for high credit ratings, the sub-adviser ordinarily looks for several of the following characteristics:above average earnings growth; above average growth of book value; an above average balance sheet; high earnings to debt service coverage; low ratio of dividends to earnings; high return on equity; low debt to equity ratio; an above average rating with respect to government regulation; growing rate base and strong management. The Fund may invest available cash balances in The Flex-funds® Money Market Fund. Dynamic Growth Fund and Aggressive Growth Fund The Funds invest in underlying funds that invest primarily in common stock and that seek capital growth or appreciation, without regard to current income.The Funds may also invest in underlying funds holding foreign securities. The Adviser will vary the proportion of each type of underlying fund based on the mix of such underlying funds that may, in the Adviser’s view, be most likely to achieve a Fund’s investment objectives.The underlying funds in which the Aggressive Growth Fund invests may incur more risk and volatility than those in which the Dynamic Growth Fund invests. For example, they may trade their portfolios more actively and/or invest in companies whose securities are subject to more volatility. In addition, under normal circumstances, the underlying funds in which the Aggressive Growth Fund invests may use more leverage compared to those in which the Dynamic Growth Fund invests. Furthermore, under normal circumstances, the Aggressive Growth Fund will be more likely to be invested in fewer sectors of the economy than the Dynamic Growth Fund. Although the Aggressive Growth Fund and the Dynamic Growth Fund may invest in shares of the same underlying fund, the percentage of each Fund's assets so invested may vary, and the Adviser will determine that such investments are consistent with the investment objectives and policies of each Fund. 44 The Funds may invest available cash balances in The Flex-funds® Money Market Fund. Strategic Growth Fund The Fund invests in underlying funds that invest primarily in common stock and that seek capital growth or appreciation, without regard to current income. While the Fund holds a fixed allocation across six distinct investment categories, the mix of investments selected to represent each investment category is variable and actively managed by utilizing our strategic fund selection process. Since the Fund will normally hold concentrated positions in specific market sectors, such as real estate and commodities, the Fund may be subject to increased volatility.However, the Fund’s fixed allocations to a variety of investment categories is also intended to provide diversification benefits consistent with the reduction of volatility. The Fund may invest available cash balances in The Flex-funds® Money Market Fund. Quantex FundÔ Through the use of the Fund’s quantitative investment strategy, stocks are screened for inclusion or removal from the Fund’s portfolio. Stocks in the Fund’s portfolio whose value has risen above or fallen below the predetermined market capitalization ranges are sold.Meanwhile, new undervalued stocks that may have experienced recent declines, and have fallen into the Fund’s capitalization range are added to the Fund’s portfolio. The Fund’s portfolio is restructured annually to create an equally-weighted portfolio of equity securities. The securities purchased or held by the Fund at the beginning of each year will generally remain in the Fund’s portfolio for the remainder of that calendar year, except in those cases where the security is the subject of a merger, acquisition, spin-off or similar event.The Fund may invest available cash balances in The Flex-funds® Money Market Fund. Temporary Defensive Position For temporary defensive purposes, under adverse market conditions, each Fund other than the Money Market Fund, may hold all or a substantial portion of its assets in high quality money market instruments, repurchase agreements collateralized by such securities, money market funds or other cash equivalents. Each Fund may also invest a substantial portion of its assets in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies. When and to the extent a Fund assumes such a temporary defensive position, it may not pursue or achieve its investment objective. Diversification All of the Funds are diversified, which means each Fund may not, with respect to at least 75% of its assets (100% of its assets in the case of the Money Market Fund), invest more than 5% of its assets in the securities of one company. 45 Fund of Funds Regarding portfolio turnover and the impact of transaction costs, it is important to note that the Muirfield Fund®, Spectrum Fund, Dynamic Growth Fund, Aggressive Growth Fund, Balanced Fund (formerly known as The Defensive Balanced Fund), Total Return Bond Fund and Strategic Growth Fund incorporate a “fund of funds” structure that primarily involves the purchase and sale of mutual funds. Most mutual fund purchases are transacted at NAV and thus do not incur transaction costs typical for other types of securities transactions. INVESTMENT RISKS A Fund’s risk profile is largely defined by the Fund’s principal securities and investment practices.The main risks associated with investing in the Funds are described in the Fund Summaries at the front of this prospectus.Below provides more detailed explanations of some of these risks as well as additional potential risks of the Funds. Closed-end Fund Risk. Shares of closed-end funds are typically offered to the public in a one-time initial public offering.Thereafter, the value of shares of a closed-end fund are set by the transactions on the secondary market and may be higher or lower than the value of the portfolio securities that make up the closed-end investment company. The Funds may invest in shares of closed-end funds that are trading at a discount to net asset value or at a premium to net asset value.There can be no assurance that the market discount on shares of any closed-end fund that a Fund purchases will ever decrease.Closed-end investment companies may trade infrequently, with small volume, which may make it difficult for the Funds to buy and sell shares. Also, the market price of closed-end investment companies tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. Closed-end investment companies may issue senior securities (including preferred stock and debt obligations) for the purpose of leveraging the closed-end fund’s common shares in an attempt to enhance the current return to such closed-end fund’s common shareholders. A Fund’s investment in the common shares of closed-end funds that are financially leveraged may create an opportunity for greater total return on its investment, but at the same time may be expected to exhibit more volatility in market price and net asset value than an investment in shares of investment companies without a leveraged capital structure. Closed-end funds in which the Funds invest may issue auction preferred shares (“APS”).The dividend rate for the APS normally is set through an auction process. In the auction, holders of APS may indicate the dividend rate at which they would be willing to hold or sell their APS or purchase additional APS. The auction also provides liquidity for the sale of APS.A Fund may not be able to sell its APS at an auction if the auction fails.An auction fails if there are more APS offered for sale than there are buyers.A closed-end fund may not be obligated to purchase APS in an auction or otherwise, nor may the closed-end fund be required to redeem APS in the event of a failed auction.As a result, a Fund’s investment in APS may be illiquid.In addition, if the Fund buys APS or elects to retain APS without specifying a dividend rate below which it would not wish to buy or continue to hold those APS, the Fund could receive a lower rate of return on its APS than the market rate. Commodities Risk.The Fund may invest in underlying funds that invest in commodities.Indirectly investing inthe commodities markets may subject the Fund to greater volatility than investments in traditional securities.Commodity prices are influenced by unfavorable weather, animal and plant disease, geologic and environmental factors, as well as international economic, political and regulatory developments such as tariffs, embargoes or burdensome production rules and restrictions. Concentration Risk.Because the Utilities and Infrastructure Fund is concentrated in the utility industry, its performance is largely dependent on the utility industry’s performance, which may differ from that of the overall stock market.Governmental regulation of public utility companies can limit their ability to expand their businesses or to pass cost increases on to customers.Companies providing power or energy-related services may also be affected by fuel shortages or cost increases, environmental protection or energy conservation regulations, and fluctuating demand for their services.The telecommunications segment has historically been more volatile due to the rapid pace of product change and development within the segment.The stock prices of companies operating within this sector may be subject to abrupt or erratic movements. 46 Credit Risk.Investments in bonds and other fixed income securities, involve certain risks.An issuer of a fixed income security may not be able to make interest and principal payments when due.Such default could result in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes.Lower credit quality may lead to greater volatility in the price of a security and in shares of the Fund. Lower credit quality also may affect liquidity and make it difficult for the Fund to sell the security. The Fund may invest in an underlying fund that invests in securities that are rated in the lowest investment grade category.Issuers of these securities are more vulnerable to changes in economic conditions than issuers of higher grade securities.The Government Bond Fund may invest in investment grade and non-investment grade corporate debt obligations.Non-investment grade corporate debt obligations may be regarded as speculative.There is a greater risk that issuers of lower rated securities will default than issuers of higher rated securities. Derivatives Risk.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investment. Derivatives also are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index. The use of derivatives for hedging or risk management purposes may not be successful, resulting in losses to a Fund, and the cost of such strategies may reduce a Fund’s returns. Exchange Traded Fund and Index Fund Risk.Exchange traded funds and index funds will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities.Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs and index funds to track their applicable indices.The prices of ETFs and index funds are derived from and based upon the securities held by each fund.Accordingly, the level of risk involved in the purchase or sale of an ETF or index fund is similar to the risk involved in the purchase or sale of traditional common stock.Index funds are also subject to trading halts due to market conditions. Fixed Income Risk.The Funds may invest in fixed income securities and underlying investments that hold fixed income securities.These securities will increase or decrease in value based on changes in interest rates.If rates increase, the value of the Fund’s fixed income investments generally declines. On the other hand, if rates fall, the value of the fixed income investments generally increases. Your investment will decline in value if the value of the Fund’s investments decreases.The market value of debt securities (including U.S. Government securities) with longer maturities are more volatile and are likely to respond to a greater degree to changes in interest rates than the market value of debt securities with shorter maturities. Foreign Investment Risk.Investments in foreign countries present additional components of risk; including economic, political, legal and regulatory differences compared to domestic investments.Foreign currency fluctuations may also affect the value of foreign investments.In addition, foreign investing involves less publicly available information, and more volatile or less liquid securities markets.Foreign accounting may be less transparent than U.S. accounting practices and foreign regulation may be inadequate or irregular.Owning foreign securities could cause a Fund’s performance to fluctuate more than if it held only U.S. securities. General Risks. All mutual funds carry a certain amount of risk. The Funds are subject to management risk because they are actively managed funds. The Funds may not achieve their objective if the Adviser’s expectations regarding particular securities or markets are not met.The investment objective of each Fund may be changed without the affirmative vote of a majority of the outstanding shares of the Fund.Any such change may result in a Fund having an investment objective different from the objective that the shareholders considered appropriate at the time of investment in the Fund.As with all mutual fund investments, you may lose money on your investment in the Funds. 47 Government Securities Risk.Securities issued or guaranteed by the U.S. government or its agencies and instrumentalities may be backed by the credit of the government as a whole or only by the issuing agency.U.S. Treasury bonds, notes, and bills and some agency securities, such as those issued by the Federal Housing Administration and Ginnie Mae, are backed by the full faith and credit of the U.S. government as to payment of principal and interest and are the highest quality government securities.Other securities issued by U.S. government agencies or instrumentalities, such as securities issued by the Federal Home Loan Banks and Freddie Mac, are supported only by the credit of the agency that issued them, and not by the U.S. government.Securities issued by the Federal Farm Credit System, the Federal Land Banks, and Fannie Mae are supported by the agency’s right to borrow money from the U.S. Treasury under certain circumstances, but are not backed by the full faith and credit of the U.S. government.No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law.However, on September 7, 2008, the U.S. Treasury Department and the Federal Housing Finance Authority (the “FHFA”) announced that Fannie Mae and Freddie Mac had been placed into conservatorship, a statutory process designed to stabilize a troubled institution with the objective of returning the entity to normal business operations.The U.S. Treasury Department and the FHFA at the same time established a secured lending facility and a Secured Stock Purchase Agreement with both Fannie Mae and Freddie Mac to ensure that each entity had the ability to fulfill its financial obligations. The FHFA announced that it does not anticipate any disruption in pattern of payments or ongoing business operations of Fannie Mae or Freddie Mac.Neither the U.S. government nor its agencies guarantee the market value of their securities, and interest rate changes, prepayments and other factors may affect the value of government securities. Growth Stock Risk.The underlying investments in the Funds may invest in growth stocks, which may be more expensive relative to their earnings or assets compared to value or other stocks.The prices of growth stocks are based largely on projections of the issuer’s future earnings and revenues.If a company’s earnings or revenues fall short of expectations, its stock price may fall dramatically and the Funds’ relative performance may suffer. High Yield Risk. The Funds may purchase fixed income securities rated below the investment grade category. Securities in this rating category are speculative. Changes in economic conditions or other circumstances may have a greater effect on the ability of issuers of these securities to make principal and interest payments than they do on issuers of higher grade securities. Inflation Risk. Because inflation reduces the purchasing power of income produced by existing fixed income securities, the prices at which fixed income securities trade will be reduced to compensate for the fact that the income they produce is worth less. This potential decrease in market value would be the measure of the inflation risk incurred by the Funds. Investment Company Risk. Because the Fund invests primarily in underlying funds, the value of your investment also will fluctuate in response to the performance of the underlying funds.In addition, you will indirectly bear fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.You also may receive taxable capital gains distributions to a greater extent than would be the case if you invested directly in the underlying funds. Liquidity Risk.Reduced liquidity affecting an individual security or an entire market may have an adverse impact on market price and the Fund’s ability to sell particular securities when necessary to meet the Fund’s liquidity needs or in response to a specific economic event. Management Risk.The adviser’s judgments about the attractiveness, value and potential appreciation of particular asset class or individual security in which the fund invests may prove to be incorrect and there is no guarantee that individual companies that do not perform as anticipated. 48 Market Capitalization Risk.The Funds may hold mid and small capitalization investments, which presents additional risks.Historically, smaller company securities have been more volatile in price than larger company securities, especially over the short term.Investments in these capitalization ranges may be more sensitive to events and conditions that affect the stock market.Among the reasons for the greater price volatility are the less-than-certain growth prospects of small and medium capitalization companies, the lower degree of liquidity in the markets for such securities, and the greater sensitivity of smaller companies to changing economic conditions. Further, smaller companies may lack depth of management, may be unable to generate funds necessary for growth or development, or may be developing or marketing new products or services for which markets are not yet established and may never become established. Portfolio Turnover Risk.A Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses, affect the Fund’s performance. Real Estate Risk.The Fund may invest in underlying funds that invest in real estate, including real estate investment trusts. The value of these securities will rise and fall in response to many factors, including economic conditions, the demand for rental property and changes in interest rates. Sector Risk.The underlying investments in the Funds may invest in specific sectors of the stock market such as the utilities sector, real estate sector or technology sector.Investing in specific market sectors presents additional components of risk.The performance of sector specific investments is largely dependent on the industry’s performance which may be different than the overall stock market. As a result, if a Fund is heavily concentrated in a specific sector, then that particular sector could significantly impact the return of the Fund. Small Cap Company Risks.Investments in small cap companies may be riskier than investments in larger, more established companies. The securities of smaller companies may trade less frequently and in smaller volumes than securities of larger companies. In addition, smaller companies may be more vulnerable to economic, market and industry changes. As a result, share price changes may be more sudden or erratic than the prices of other equity securities, especially over the short term. Because smaller companies may have limited product lines, markets or financial resources or may depend on a few key employees, they may be more susceptible to particular economic events or competitive factors than large capitalization companies. Stock Market Risk.Investments in the stock market are a principal risk of most of the Funds.An investment that holds equities will fluctuate in value due to changes in general economic and political conditions that may affect the stock market.Daily stock prices can move unpredictably up and down and may be subject to higher risk than other investments such as fixed income securities. Structured Instrument Risk. Structured instruments may be less liquid than other debt securities, and the price of structured instruments may be more volatile. Although structured instruments may be sold in the form of a corporate debt obligation, they may not have some of the protection against counterparty default that may be available with respect to publicly traded debt securities (i.e., the existence of a trust indenture). Value Stock Risk.The underlying investments in the Funds may invest in value stocks, which attempt to buy stocks that are undervalued relative to their earnings compared to other stocks.Undervalued stocks have a risk of never attaining their potential value.This may cause the Funds’ relative performance to suffer. The chart below shows the risks discussed above and in the Fund Summaries with each Fund. 49 Investment Risk Money Market Fund Total Return Bond Fund Balanced Fund (formerly known as The Defensive Balanced Fund) Muirfield FundÔ Spectrum Fund Utilities and Infrastructure Fund (formerly known as The Total Return Utilities Fund) Dynamic Growth Fund Strategic Growth Fund Aggressive Growth Fund Quantex FundÔ General x x x x x x x x x x Stock Market x x x x x x x x Market Capitalization x x x x x x x x Sector/Concentration x x Foreign Investment x x x x x x x x ETF and Index Fund x x x x x x x x Closed-end Fund x x x x x x x Derivatives x x x x x x x Fixed Income x x x x x x x Government Securities x x Credit x x x x x Investment Company x x x x x x x x Liquidity x x Commodities x Real Estate x Growth Stock x x x x x x x High Yield x x Inflation x x x x x x x x x x Management x x x x x x x x x x Portfolio Turnover x x x x x x x x x x Small Cap Company x x x x x x x x Value Stock x x x x x x x x PORTFOLIO HOLDINGS The Flex-funds® complete portfolio holdings as of the end ofthe calendarquarter ordinarily are posted on www.flexfunds.com by the fifth day after the end of such quarter, or the first business day thereafter.The Money Market Funds generally disclose their complete schedules of holdings as of the end of each calendar month. Ordinarily they are posted by the fifth day of the following calendar month or the first business day thereafter. A description of The Flex-funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Statement of Additional Information (“SAI”). MANAGEMENT OF THE FUNDS WHO MANAGES THE FUNDS? Investment Adviser.Meeder Asset Management, Inc. serves as investment adviser to the Funds.The Adviser has been an investment adviser to individuals, pension and profit sharing plans, trusts, charitable organizations, corporations and other institutions since 1974. As of December 31, 2011, the Adviser and its affiliates managed approximately $941.3 million in assets.The Adviser has its principal offices at 6125 Memorial Drive, Dublin, OH 43017. 50 Pursuant to an investment advisory contract between the Adviser and The Flex-funds®, the Adviser manages both the investment operations of the Funds and the composition of their portfolios, including the purchase, retention, disposition and loan of securities.This investment advisory contract is subject to the supervision of the Board of Trustees and is executed in conformity with the stated objective and policies of the Funds. Under the contract, the Adviser is obligated to keep certain books and records of the Funds. The Adviser also administers the corporate affairs of the Funds, furnishes office facilities and provides ordinary clerical and bookkeeping services that are not being furnished by Huntington National Bank, the Funds’ custodian, or Mutual Funds Service Co., the Funds’ transfer and disbursing agent, fund accounting agent and administrator. Mutual Funds Service Co. is an affiliate of the Adviser. Investment Sub-adviser –Utilities and Infrastructure Fund Subject to supervision by the Adviser, Miller/Howard Investments, Inc. (“Miller/Howard”) serves as sub-adviser to the Utilities and Infrastructure Fund.Miller/Howard is a registered investment adviser that has been providing investment services to broker-dealers, investment advisers, employee benefit plans, endowment portfolios, foundations and other institutions and individuals since 1984.As of December 31, 2011, Miller/Howard managed approximately $3.0 billion in assets.Miller/Howard has its principal offices at 324 Upper Byrdcliffe Road, P. O. Box 549, Woodstock, New York 12498. Management Fees.During the calendar year ended December 31, 2011, the Funds paid the Adviser management fees as follows: Management Fees Contractual Waived and/or Net Management Management Fee Reimbursed by Fee Paid to Adviser as Percentage Adviser as Percentage as Percentage of of Average Daily of Average Daily Average Daily Net Assets Net Assets Net Assets Fund Money Market Fund Retail Class 0.38% 0.42% -0.04% Institutional Class 0.38% 0.45% -0.07% Total Return Bond Fund 0.40% 0.27% 0.13% Balanced Fund 0.75% 0.07% 0.68% Muirfield FundÒ 0.83% 0.05% 0.78% Utilities and Infrastructure Fund 1.00% 0.00% 1.00% Dynamic Growth Fund 0.75% 0.07% 0.68% Strategic Growth Fund 0.75% 0.08% 0.67% Aggressive Growth Fund 0.75% 0.01% 0.74% Quantex FundÔ 1.00% 0.25% 0.75% A discussion regarding the basis for the Board of Trustees' approval of the investment advisory contract for the Funds is available in the Funds’ annual report to shareholders for the fiscal year ended December 31, 2010.For more information about management fees, see “Investment Adviser” in the Statement of Additional Information. Voluntary Fee Waivers, Reimbursements and Expenses Paid Indirectly The Fund, the Adviser and the Adviser’s affiliates are voluntarily waiving and/or reimbursing a portion of the management fees, transfer agency fees and the Distribution and Service Fees.These voluntary fee waivers and reimbursements may be revised or canceled at any time.When these waivers and/or reimbursements are applied to each Fund’s Total Annual Fund Operating Expenses as shown in the Fund Summaries Section of this prospectus, Net Annual Fund Operating Expenses for each Fund would be as follows: 51 Gross Total Annual Fund Operating Expenses Less Voluntary Fee Waivers and/or Reimbursements Less Expenses Paid Indirectly Less Acquired Fund Fees and Expenses Net Annual Fund Operating Expenses* Money Market Fund Retail Class 0.90% 0.60% 0.00% 0.00% 0.30% Institutional Class 0.71% 0.50% 0.00% 0.00% 0.21% Total Return Bond Fund 1.72% 0.30% 0.07% 0.36% 0.99% Balanced Fund 1.99% 0.10% 0.06% 0.39% 1.44% Muirfield FundÒ 1.97% 0.13% 0.06% 0.39% 1.39% Utilities and Infrastructure Fund 2.02% 0.12% 0.00% 0.00% 1.90% Dynamic Growth Fund 1.96% 0.11% 0.07% 0.39% 1.39% Strategic Growth Fund 2.00% 0.10% 0.09% 0.42% 1.39% Aggressive Growth Fund 2.09% 0.05% 0.06% 0.39% 1.59% Quantex FundÔ 2.06% 0.44% 0.00% 0.00% 1.62% *Net annual fund operating expenses are reflected in the Financial Highlights and audited financial statements. The ratio is based on average daily net assets for the year ended December 31, 2011.This ratio may increase or decrease depending on fluctuations in fund net assets. PORTFOLIO MANAGERS A team of individuals employed by the Adviser are jointly and primarily responsible for the day-to-day management of the Money Market Fund, Total Return Bond Fund, Balanced Fund (formerly known as The Defensive Balanced Fund), Muirfield Fund®, Spectrum Fund, Dynamic Growth Fund, Strategic Growth Fund, Aggressive Growth Fund and Quantex FundÔ.The investment management team consists of the following individuals: Robert S. Meeder, Jr.Mr. Meeder brings over 29 years of investment industry experience to Meeder Asset Management, Inc.Mr. Meeder has been President of Meeder Asset Management, Inc. since 1991 and has been a member of the team managing the Funds since August of 2005.In addition to his executive duties, Mr. Meeder is involved in the development of investment policy and client relationships for Meeder Asset Management, Inc. Dale W. Smith.Mr. Smith has been associated with Meeder Asset Management as the Chief Investment Officer and Chief Financial Officer since March 2005.Mr. Smith brings 27 years of financial services experience to Meeder Asset Management, with previous positions as Senior Vice President, Financial Services at BISYS Fund Services from 1999 to 2004 and Senior Vice President, Fund Accounting at BISYS Fund Services from 1996 to 1999.Mr. Smith has been a member of the team managing the Funds since August 2005. Robert G. Techentin.Mr. Techentin is a Portfolio Manager at Meeder Asset Management, Inc. and has been associated with Meeder Asset Management, Inc. since August 2006.Mr. Techentin brings 18 years of investment industry experience to Meeder Asset Management, with his previous positions as Portfolio Manager at H&R Block from 1993 to 2001, Financial Representative at Northwestern Mutual Life Insurance Company from 2002 to 2005 and as a Financial Consultant at Charles Schwab & Co. from 2005 to 2006.Mr. Techentin has been a member of the team managing the Funds since August 2006. 52 Clinton Brewer, CFA.Mr. Brewer is a Portfolio Manager at Meeder Asset Management, Inc. and has been associated with Meeder Asset Management, Inc. since June 2008.Mr. Brewer brings over 8 years of investment industry experience to Meeder Asset Management, with previous positions as a market research analyst with FTN Midwest Research Securities Corp. from 2004 to 2006, a research associate at McDonald Investments from 2006 to 2007 and as a research associate with FTN Midwest Securities Corp. from 2007 to 2008.Mr. Brewer has been a member of the team managing the Funds since June 2008. Ted Clark.Mr. Clark is an Assistant Portfolio Manager at Meeder Asset Management, Inc. and has been associated with Meeder Asset Management, Inc. since November 2006.Mr. Clark brings over 8 years of financial service experience to Meeder Asset Management, with previous positions as a financial adviser with AXA Advisors in 2002 and as a retirement plan consultant with Nationwide from 2002 to 2006.Mr. Clark has been a member of the team managing the Funds since April 2007. Jason Headings.Mr. Headings is an Assistant Portfolio Manager with Meeder Asset Management, Inc. and has been associated with Meeder Asset Management, Inc. since February 2006.Mr. Headings brings 4 years of financial service experience to Meeder Asset Management, with previous experience as a financial adviser with Primerica from 2004 to 2006.Mr. Headings has been a member of the team managing the Funds since July 2006. Nick Van Eman.Mr. Van Eman is an Investment Analyst with Meeder Asset Management, Inc. and has been associated with Meeder Asset Management, Inc. since February 2008.Mr. Van Eman brings 3 years of financial services experience to Meeder Asset Management, with previous experience as a performance analyst with Meeder from 2008 to 2010.Mr. Van Eman has been a member of the team managing the Funds since August 2010. Utilities and Infrastructure Fund.The Utilities and Infrastructure Fund is sub-advised by Miller/Howard. Lowell G. Miller.Mr. Miller is director and the President of Miller/Howard.Mr. Miller has served as President and portfolio manager of Miller/Howard and its predecessor since 1984 and has managed the Fund since its inception in 1995. The Statement of Additional Information for the Funds provide additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Funds. INVESTING WITH THE FLEX-FUNDS When you buy and sell shares of a Fund, the price of the shares is based on the Fund’s net asset value per share (NAV) next determined after the order is received. Calculating a Fund’s NAV.A Fund's NAV is calculated by adding the total value of the Fund’s investments and other assets, subtracting the liabilities and then dividing that figure by the number of outstanding shares of the Fund as follows: NAV (Total Assets – Liabilities) Number of Shares Outstanding The NAV for each Fund, except the Money Market Fund, is calculated after the close of trading (normally 4:00 p.m., Eastern time ("ET")) on each day the New York Stock Exchange is open for business.On occasion, the NYSE will close before 4:00 p.m. ET.When this occurs, purchase requests received by the Fund or an authorized agent of the Fund after the NYSE closes will be effective the following business day.The NAVs for the Money Market Fund are determined each business day that the Federal Reserve System is open and are calculated at 4:00 p.m. and 12:00 p.m./noon, ET, respectively.Generally, the NYSE is closed and the share price of each Fund is not calculated on Saturdays, Sundays and the following holidays,: New Years Day, Martin Luther King,Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and ChristmasDay.In addition to the aforementioned holidays, the share price of the Total Return Bond Fund and the Money Market Fund is not calculated on days that the Federal Reserve System is closed.The NAV of the Funds may change every day. 53 Valuing the Fund's Assets.The assets of each Fund, except the Money Market Fund, are generally valued on the basis of market quotations.The Money Market Fund seeks to maintain a stable NAV per share of $1.00 and uses the amortized cost method to value its assets.This method provides more stability in valuations, but may also result in periods during which the stated value of a security is different than the price the Money Market Fund would receive if it sold the investment.Short-term money market instruments held by other Funds also are valued using the amortized cost method.The Muirfield Fundâ, Dynamic Growth Fund, Aggressive Growth Fund, Balanced Fund (formerly known as The Defensive Balanced Fund) and Strategic Growth Fund are “funds of mutual funds”.The NAVs of these Funds are calculated based primarily on the NAVs of the underlying funds in which they invest. If market quotations are not readily available or if available market quotations are determined not to be reliable or if a security’s value has been materially affected by events occurring after the close of trading on the exchange or market on which the security is principally traded (for example, a natural disaster affecting an entire country or region, or an event that affects an individual company), but before the Fund’s NAV is calculated, that security may be valued at its fair value in accordance with policies and procedures adopted by The Flex-fund's Board of Trustees.Without a fair value price, short term traders could take advantage of the arbitrage opportunity and dilute the NAV of long term investors.In addition, securities trading on overseas markets present time zone arbitrage opportunities when events effecting portfolio security values occur after the close of the overseas market, but prior to the close of the U.S. market.Fair valuation of the Fund's portfolio securities can serve to reduce arbitrage opportunities available to short term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund's NAV by short term traders.Fair valuation involves subjective judgments and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security.The prospectuses for the underlying mutual funds explain the circumstances under which the underlying funds will use fair value pricing and the effects of using fair value pricing. HOW TO BUY SHARES Each Fund, other than the Money Market Fund offers one class of shares.The Money Market Fund offers Retail and Institutional Class shares, which differ only with respect to distribution and/or service fees and minimum initial purchase amounts. Shares are offered continuously and sold without a sales charge.Shares of Funds are purchased at the NAV next determined after receipt of the purchase order by Mutual Funds Service Co., the Funds’ transfer agent, or an authorized financial intermediary.For more information, please see When Purchases are Effective.Minimum and subsequent investment amounts for each of the Funds are as follows: 54 Initial Investment Initial Investment IRA Account Subsequent Investments Money Market Fund Retail Class Institutional Class NA Total Return Bond Fund Balanced Fund Muirfield Fund® Spectrum Fund Utilities and Infrastructure Fund Dynamic Growth Fund Strategic Growth Fund Aggressive Growth Fund Quantex FundÔ Minimums may be waived if you purchase Fund shares through a financial intermediary or through certain types of retirement plans and wrap accounts. Important Information About Opening an Account.Federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.When you open an account, we will ask for your name, residential address, date of birth, government identification number and other information that will allow us to identify you.We also may ask to see your driver’s license or other identifying documents.If we do not receive these required pieces of information, there may be a delay in processing your investment request, which could subject your investment to market risk.If we are unable to immediately verify your identity, the Funds may restrict further investment until your identity is verified.However, if we are unable to verify your identity, the Funds reserve the right to close your account without notice and return your investment to you at the NAV determined on the day in which your account is closed.If we close your account because we are unable to verify your identity, your investment will be subject to market fluctuation, which could result in a loss of a portion of your principal investment.If your account is closed at the request of governmental or law enforcement authorities, the Funds may be required by the authorities to withhold the proceeds. Purchases Through Financial Intermediaries. You may make initial and subsequent purchases of shares of the Funds through a financial intermediary, such as an investment adviser or broker-dealer, bank or other financial institution that purchases shares for its customers.Before investing in the Funds through a financial intermediary, you should carefully read any materials provided by the intermediary together with this prospectus. When shares are purchased this way, the financial intermediary may: · charge a fee for its services; · act as the shareholder of record of the shares; · set different minimum initial and additional investment requirements; · impose other charges and restrictions; · designate intermediaries to accept purchase and sale orders on a Fund’s behalf; or · impose an earlier cut-off time for purchase and redemption requests. The Funds consider a purchase or sale order as received when a financial intermediary receives the order in proper form before 4:00 p.m. Eastern Time.These orders will be priced based on a Fund’s NAV next computed after such order is received by the financial intermediary.It is the responsibility of the financial intermediary to transmit properly completed purchase orders to the Funds in a timely manner.Any change in price due to the failure of a Fund to timely receive an order must be settled between the investor and the financial intermediary placing the order. 55 Shares held through an intermediary may be transferred into your name following procedures established by your intermediary and the Fund.Certain intermediaries may receive compensation from the Fund, the Adviser or their affiliates. Fund Direct Purchases. You also may invest directly with the Funds.Carefully read and complete the New Account Application accompanying this Prospectus.You can obtain a copy of the New Account Application by calling The Flex-funds® at 1-800-325-FLEX or 614-760-2159 on days the Funds are open for business or by visiting www.flexfunds.com. Initial Purchases for New Accounts.The Flex-funds® must receive a completed New Account Application in good order before it can process an initial investment.You may pay for your initial investment in the following ways: By Check: · Make your check payable to the Fund in which you are investing.A check must accompany the New Account Application, unless you are paying by bank wire. · All purchases must be made in U.S. dollars and checks must be drawn on U.S. banks. The Funds do not accept third party checks, cash, travelers checks or money orders for purchases. · Mail the New Account Application and check to: The Flex-funds® P.O. Box 7177 Dublin, Ohio 43017 OR · For overnight or UPS/FedEx delivery: The Flex-funds® 6125 Memorial Drive Dublin, Ohio43017 · All investments by check will be subject to a 15-day hold and redemptions may be rejected prior to the 15-day hold period (or release of the hold). By Bank Wire: · A completed application must be received and processed by The Flex-funds® before your wire transaction is processed.The Flex-funds® will not permit a purchase of Fund shares until the New Account Application is received in good order. · If the wire order is for a new account, or to open an account in a different Fund, you must telephone Shareholder Services at 1-800-325-FLEX, or (614) 760-2159 prior to making your initial investment.Advise Shareholder Services of the amount you intend to invest and obtain an account number and wire instructions.Wires sent without notifying the Fund will result in a delay of the effective date of your purchase. · Any delays that may occur in wiring money, including delays that may occur in processing by the banks, will delay your investment and are not the responsibility of The Flex-funds® or the transfer agent. 56 · The Funds do not charge a fee for the receipt of wired federal funds, but reserve the right to charge shareholders for these services upon 30 days written notice. · Your bank may impose a charge for sending a wire. · The Funds reserve the right to charge for outgoing wires. When making your initial investment in a Fund, you may choose to participate in the Automatic Account Builder Program.For more information about Automatic Account Builder, see Other Shareholder Services – Automatic Account Builder Program. Subsequent Investments.Once an account has been opened, you may purchase additional shares at any time by mail or telephone.If paying for your subsequent investment by wire, please follow the instructions listed above.When making additional investments by mail, send your check made payable to the Fund you are investing in at: The Flex-funds® L-2569 Columbus, OH 43260-2569 Please Note:All subsequent investments by check have a 15-day hold on the check and redemptions may be rejected prior to the 15-day hold (or hold being released). After your account is opened, you also may make subsequent investments by Automated Clearing House (ACH) from a bank or other financial institution which is a member of ACH. · To purchase shares of a Fund by ACH, call The Flex-funds® at 1-800-325-FLEX, or (614) 760-2159 for instructions. · The transfer agent will electronically debit your account at the financial institution identified on the account application for the amount of your purchase. · Any delays that may occur in receiving money, including delays that may occur in processing by the bank, are not the responsibility of the Fund or the transfer agent. · The Funds do not charge a fee for the receipt of ACH funds. · Your bank may impose an ACH charge. Each additional purchase request must contain the name on the account and the correct account number and Fund name to permit proper crediting to the account.If a check, wire transaction or ACH is received and there is no Fund identified and you own only one Fund, the investment will be credited to that Fund.If you own multiple Funds and no Fund is identified, you must confirm the Fund to be credited prior to the transaction being processed or the investment will be returned.Any subsequent investment received not in good order may result in a delay in processing the transaction.All additional purchases are made at NAV next determined after receipt of a purchase order by the Fund or authorized financial intermediaries. Telephone Transactions.For your protection, telephone requests may be recorded in order to verify their accuracy.In addition, the transfer agent will employ reasonable measures to verify the identity of the caller, such as asking for name, account number, Social Security or other taxpayer ID number and other relevant information.If appropriate security measures are taken, the transfer agent is not responsible for any loss, damage, cost or expenses in acting on such telephone instructions.You will bear the risk of any such loss. When Purchases are Effective.Your order to purchase shares is priced at the next NAV calculated after your order is received in good order by the Fund or a financial intermediary.Only purchase orders received by the Fund or a financial intermediary before 4:00 p.m. Eastern Time will be effective at that day’s NAV.On occasion, the NYSE will close before 4:00 p.m. ET.When that happens, purchase requests received by the Fund or an authorized agent of the Fund after the NYSE closes will be effective the following business day. 57 Generally, investments received by mail must be in “good order”, which means that the application is complete and accompanied by payment.However, payment for purchases made by telephone will receive the NAV next calculated after receipt provided “federal funds” are received by the close of the Federal Reserve wire transfer system (normally, 6:00 p.m. ET) within three business days after the purchase order is placed for the Quantex FundÔ, Muirfield®, Spectrum, Utilities and Infrastructure, Aggressive Growth, Balanced, Strategic Growth and Dynamic Growth Funds.Shares of the Total Return Bond Fund are purchased at net asset value per share next determined after receipt of both a purchase order and payment. Trade requests in the Money Market Fund received by the Fund or a financial intermediary prior to 12:00 p.m./Noon ET will begin earning dividends on the day received, provided the Fund receives federal funds by the close of the Federal Reserve wire transfer system that day.Purchase orders received after 12:00 p.m., or for which wire payment is not received the same day, are effective the following day.Investments in The Money Market Fund made by check generally are credited to shareholder accounts, and begin to earn dividends on the next business day following receipt. In the event that an order is placed by the cut-off time specified above but the related wire payment is not received by the Fund by the close of the Federal Reserve wire transfer system that same day, then either your order may not be effective until the next business day on which federal funds are timely received by a Fund, or the Fund reserves the right to cancel your purchase order and you will be liable for any resulting losses or fees incurred by the Fund or the Fund’s transfer agent. Other Purchase Information The Funds may limit the amount of purchases or refuse to sell shares to any person and for any reason. The Funds do not accept cash.Checks must be made payable to the Funds in U.S. dollars and drawn on a U.S. bank. If a shareholder's check or wire is dishonored, the purchase and any dividends paid thereon will be reversed and the Fund will charge you a fee of $31.00 for each check or wire that is dishonored.We reserve the right to change this fee at any time.The Funds have the right to stop offering shares for sale at any time. If shares are purchased with federal funds, they may be redeemed at any time thereafter as explained below. Please note that your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. HOW TO REDEEM SHARES You may redeem all or part of your investment in a Fund on any day that the Funds are open for business, subject to certain restrictions described below.You may request a redemption by mail or telephone.IRA accounts are not redeemable by telephone; an IRA distribution form must be completed and sent to The Flex-funds®.Contact your financial intermediary or call 1-800-325-FLEX, or (614) 760-2159 to request an IRA distribution form.You may also download a form on our website at www.flexfunds.com. By Mail:You may redeem any part of your account by sending a written request to your financial intermediary, if applicable, or to the Funds. · The redemption requests sent to the Funds must be initiated by an authorized trader on the account and contain the following information: • the Fund name; • your account number; • your address; 58 • the dollar amount or number of shares you wish to redeem; • the signature(s) of all registered account owners(refer to account application for signature requirements); and • the Federal tax withholding election (for retirement accounts). · The redemption request should be sent to: The Flex-funds® P.O. Box 7177 Dublin, Ohio 43017 · In certain circumstances, a Medallion Signature Guarantee may be required.For more details, please see Medallion Signature Guarantee below. · Amounts withdrawn are mailed to all account owners at the address of record at The Flex-funds®.Shareholders requesting Priority Mail or overnight delivery will be charged for this service. By Telephone: You may redeem shares by telephone by calling 1-800-325-FLEX, or (614) 760-2159. · If you wish to use the telephone redemption procedure, you must select this feature on the New Account Application. · Proceeds from telephone transactions will be mailed only to the names(s) and address of record and will only be executed if telephone redemptions are authorized on the account.Shareholders requesting Priority Mail or overnight delivery will be charged for this service. · For your protection, telephone requests may be recorded in order to verify their accuracy.In addition, the transfer agent will employ reasonable measures to verify the identity of the caller, such as asking for name, account number, Social Security or other taxpayer ID number and other relevant information.If appropriate security measures are taken, the transfer agent is not responsible for any loss, damage, cost or expenses in acting on such telephone instructions. · The Fund may terminate the telephone procedures at any time. · During periods of extreme market activity it is possible that you may encounter some difficulty in reaching us by telephone.If you are unable to reach us by telephone, you may request a redemption by mail or leave a message and a shareholder services representative will return your call promptly.Please do not leave trade instructions on voicemail as these requests will not be honored. When making your initial investment in a Fund, you may choose to participate in the Systematic Withdrawal Program.This program allows you to automatically sell your shares and receive regular distributions from your account. For more information about the Systematic Withdrawal Program, see Other Shareholder Services – Systematic Withdrawal Program. Medallion Signature Guarantee - Some circumstances require that your request to redeem shares be made in writing accompanied by an original Medallion Signature Guarantee.A Medallion Signature Guarantee helps protect you against fraud. You can obtain a Medallion Signature Guarantee from most banks or securities dealers, but not from a notary public. You should verify with the institution that it is an eligible guarantor prior to signing.The three recognized medallion programs are Securities Transfer Agent Medallion Program (STAMP), Stock Exchanges Medallion Program (SEMP) and New York Stock Exchange, Inc. Medallion Signature Program (MSP).SIGNATURE GUARANTEES RECEIVED FROM INSTITUTIONS NOT PARTICIPATING IN THESE PROGRAMS WILL NOT BE ACCEPTED.Your redemption request must be made in writing and include a Medallion Signature Guarantee if any of the following situations apply: · Your account registration or account address has changed within the last 30 days; · The check is being mailed to a different address than the one on your account (address of record); 59 · The check is being made payable to someone other than the account owner; · The redemption proceeds are being transferred to a Fund account with a different registration; · The redemption proceeds are being wired to, or you provide ACH transfer instructions for, a bank account other than a bank account of record; · Any redemption request from a deceased shareholder’s account. You will be notified within two business days of any rejection. When Redemptions Are Effective.Redemption requests received by a Fund or an authorized financial intermediary before 4:00 p.m. ET (or before the NYSE closes if it closes before 4:00 p.m. ET.) will be effective that day.Redemption requests received by a Fund or an authorized financial intermediary after the close of trading on the NYSE are processed at the NAV determined on the following business day.The price you will receive when you redeem your shares will be the NAV next determined after the Fund receives your properly completed redemption request. The proceeds may be more or less than the purchase price of your shares, depending on the market value of the Fund’s securities at the time your redemption request is received.A financial intermediary or fund may charge a transaction fee to redeem shares. When Redemptions Are Made.You may receive redemption proceeds by check, bank wire transfer or direct deposit into your bank account.In the event that a wire transfer is impossible or impractical, the redemption proceeds will be sent by mail to the designated account.Amounts withdrawn by mail normally are sent by U.S. mail within one business day after the request is received, and are mailed no later than seven days after receipt of the redemption request.Amounts withdrawn by telephone normally are mailed or wired on the next bank business day following the date of the redemption request.You may change the bank account designated to receive redemptions. This may be done at any time upon written request to the Fund. In this case, your signature must be Medallion Signature guaranteed.Proceeds from the redemption of shares ofthe Money Market Fund normally will be wired the same day, if a request for a wire redemption is received prior to 12:00 p.m./Noon ET on any business day. As a special service, you may arrange to have amounts in excess of $1,000 wired in federal funds to a designated commercial bank account.To use this procedure, please designate on the New Account Application a bank and bank account number to receive the wired proceeds. There is no charge for this service. Additional documentation may be required for redemptions by corporations, executors, administrators, trustees, guardians, or other fiduciaries. The Fund may hold proceeds for shares purchased by ACH up to three (3) days and for shares purchased by check may be as long as fifteen (15) business days until the purchase amount has been collected.In addition, if shares are purchased by check and there has been a recent address change on the account, the Fund’s transfer agent will not pay a redemption until reasonably satisfied the check used to purchase shares has been collected, which may take up to 30 days.To eliminate this delay, you may purchase shares of a Fund by certified check or wire.Also, when the NYSE is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing or under any emergency circumstances, as determined by the Securities and Exchange Commission, the Fund may suspend redemptions or postpone payment of redemption proceeds. Check-writing Redemption ProcedureMoney Market Fund Only:The Money Market Fund will provide a supply of checks to any shareholder when requested. These checks are mailed to your address of record normally within two weeks following the date of the initial account investment. These checks may be used to draw against your Money Market Fund account. Checks may be written in any amount greater than $100. To use this privilege you must complete the check-writing redemption feature on the New Account Application form and complete the signature card, or notify the Fund after making an initial investment.The Fund reserves the right to charge for Money Market Fund checkbook orders. 60 A commercial check package consisting of 300 checks is available for a nominal charge. If you are interested in a commercial check package, you should contact the Fund for additional information at 1-800-325-FLEX or (614) 760-2159. Checkbooks for new Money Market Fund account applications will not be ordered until the account application is in good order. When a check is presented to the bank for payment, the bank (as your agent) will cause the Fund to redeem sufficient shares to cover the amount of the check. Shares continue earning dividends until the day on which the check is presented to the bank for payment. Due to the delay caused by the requirement that redemptions be priced at the next computed net asset value, the bank will only accept checks for payment which are presented through normal bank clearing channels. If shares are purchased by check, the Fund’s transfer agent will return checks drawn on those shares, or any portion thereof, until the check(s) used to purchase the shares has cleared (subject to the 15-day hold).If you anticipate check redemptions soon after you purchase shares, you are advised to wire payment to avoid the return of any check(s). If the amount of the check is greater than the value of the shares held in your account, the check will be returned and your account will be charged a fee of $31. We reserve the right to change this fee at any time.To avoid the possibility that a check may not be accepted due to insufficient share balances, you should not attempt to withdraw the full amount of an account or to close out an account by using this procedure. If the signature on the check does not match the signature card completed prior to receiving a book of checks, the check will be rejected.The Money Market Fund, the transfer agent and the bank will not be liable for any loss or expenses associated with returned checks. Use of this procedure will be subject to the bank's rules and regulations governing checking accounts. Because it is not possible to determine your account’s value in advance, you should not write a check for the entire value of your account or try to close your account by writing a check. You may request a stop payment on any check and the transfer agent will attempt to carry out your request. The transfer agent cannot guarantee that such efforts will be successful. Because the bank charges the Fund for this service, your account will be charged a $31 fee for any stop payment request that becomes effective. No fee, other than those specified above, will be charged to you for participation in the check-writing redemption procedure or for the clearance of any checks.We reserve to the right to change this fee at any time.The stop payment shall be effective for six months.The stop payment may be renewed for an additional six months if request in writing. Accounts With Low Balances.The Fund incurs certain fixed costs in maintaining shareholder accounts.Therefore, if your account value is less than $1,000 ($200 for an IRA account), the account will besubject to an annual fee of $25.00.You will receive notification 60 days prior to the date the fee is deducted.If the year to date average daily balance is above the minimums no charge will be assessed to the account. If you participate in the Automatic Account Builder Program, you will not be subject to the annualfee. This fee also will not be charged to group retirement accounts that are making continuing purchases and certain accounts held by broker-dealers through the National Securities Clearing Corporation. Each Fund also reserves the right to redeem your shares and close your account if redemption activity brings the value of your account below $1,000 ($200 for an IRA account) or you have opened your account for less than the minimum purchase amount and do not purchase additional shares to meet the minimum balance requirement.In such cases, you will be notified and given at least 30 days to purchase additional shares before the account is closed.An involuntary redemption constitutes a sale. You should consult your tax adviser concerning the tax consequences of involuntary redemptions. You may purchase additional shares to increase the value of your account to the minimum amount within the 30-day period. Each share of a Fund also is subject to involuntary redemption at any time if the Board of Trustees determines to liquidate the Fund. 61 Incidental Costs.The only costs associated with the Fund are described in the Fund Expenses section and certain incidental fees associated with specific services on accounts.These fees include an annual maintenance fee of $10 assessed by the custodian for IRA accounts and a $20 fee will be assessed to close out an IRA balance at the time of redemption.We reserve the right to change any of the above fees after notice to you. Additional Information About Redemptions.Generally, all redemptions will be for cash. However, if you redeem shares worth $250,000 or more, each Fund reserves the right to pay part or all of your redemption proceeds in readily marketable securities instead of cash. If payment is made in securities, a Fund will value the securities selected in the same manner in which it computes its NAV. This process minimizes the effect of large redemptions on the Fund and its remaining shareholders.In the event a Fund makes an in-kind distribution, you could incur brokerage and transaction charges when converting the securities to cash. EXCHANGE PRIVILEGE You may exchange shares of a Fund for shares of any other Fund within The Flex-funds® that is available for sale in your state at their respective NAVs.Exchanges are subject to applicable minimum initial and subsequent investment requirements. It will be necessary to complete a separate New Account Application if: · You wish to register a new account in a different name; · You wish to add telephone redemption or exchange privileges to an account; or · You wish to have check-writing redemption privileges in a Money Market Fund account. Exchange requests may be directed to the Fund by mail or telephone. By Mail: · Mail your exchange request to: The Flex-funds® P.O. Box 7177 Dublin, Ohio 43017 · The exchange request must be signed exactly as your name appears on the Fund's account records. By Telephone: · You may make exchanges by telephone only if you selected the telephone redemption feature on your New Account Application · Exchange requests may be made by telephone by calling 1-800-325-FLEX, or call (614) 760-2159. · Exchanges must be made within the same account. · To transfer shares from one account to another account, the registration of accounts must be identical or be subject to Medallion Signature Guarantee rules. Exchange requests in good order received by a Fund or an authorized financial intermediary before 4:00 p.m. ET (or before the NYSE closes if it closes before 4:00 p.m. ET.) will be effective that day.The price you will receive will be the NAV next determined after the Fund receives your exchange request.Requests to exchange shares of the Money Market Fund for shares of another Fund must be received prior to 12:00 p.m./Noon, ET and will be effective the same day as receipt.Exchange requests received by the Fund or an authorized financial intermediary after the times listed above are processed at the NAV determined on the following business day. 62 The exchange of shares of one Fund for shares of another Fund is treated for federal income tax purposes as a sale of the shares redeemed. You may realize a taxable gain or loss on an exchange, and you should consult your tax adviser for further information concerning the tax consequences of an exchange. An exchange between classes of shares of the same Fund is not taxable for federal income tax purposes. An exchange may be delayed briefly if redemption proceeds are not immediately available for purchase of the newly acquired shares. The exchange privilege may be modified or terminated at any time. In addition, each Fund may reject any exchange request and limit your use of the exchange privilege. OTHER SHAREHOLDER SERVICES Automatic Account Builder When making your initial investment in a Fund, you may choose to participate in the Funds’ Automatic Account Builder Program by completing the appropriate section of the New Account Application.Under the program, monthly or bi-monthly the Funds’ transfer agent will electronically debit your checking or savings account at the financial institution identified on the account application for the amount of your purchase.Your bank must be a member of the Automated Clearing House (ACH). There is no charge by The Flex-funds for this service.Your financial institution, however, may charge for debiting your account.You can change the amount or discontinue your participation in the program by phone or by written notice to the Fund at least seven (7) business days prior to the next automatic investment date. Direct Deposit Investments of $100 or more may be directly deposited into your account.If you wish to have a financial institution electronically transfer funds into your account, you should contact the Fund for information on this service by calling 1-800-325-FLEX or (614) 760-2159.There is no charge for this service, although the financial institution debiting your account may charge a fee for this service. Systematic Withdrawal Program This program allows you to automatically sell your shares and receive regular distributions of $100 or more from your account. You must either own or purchase shares having a value of at least $10,000 and advise the Fund in writing of the amount to be distributed and the desired frequency, i.e., monthly, quarterly or annually. This option may be selected by completing the appropriate section of the New Account Application. You should realize that if withdrawals exceed income dividends, the invested principal may be depleted. If the systematic withdrawal amount exceeds the account balance, the withdrawal will be processed for the remaining account balance and the account will be closed. You may make additional investments to the account and may change or stop the systematic withdrawal program at any time. There is no charge for this program. Sub-accounting for Institutional Investors A Fund's optional sub-accounting system offers a separate shareholder account for each participant and a master account record for the institution. Share activity is thus recorded and statements prepared for both individual sub-accounts and for the master account. For more complete information concerning this program contact the Fund. SHORT-TERM TRADING POLICY Each Fund (except for the Money Market Fund) discourages short-term or excessive trading and will seek to restrict or reject such trading or take other action as the Adviser or the transfer agent determines to be appropriate.Depending on various factors, including the size of a Fund, the amount of assets the portfolio manager typically maintains in cash equivalents and the dollar amount and frequency of trades, short-term or excessive trading may interfere with the efficient management of a Fund’s portfolio, increase a Fund’s transaction costs, administrative costs and taxes and/or impact Fund performance.Short-term traders seeking to take advantage of possible delays between the change in the value of a Fund’s portfolio holdings and the reflection of the change in the Fund’s NAV, sometimes referred to as “arbitrage market timing,” may, under certain circumstances, dilute the value of Fund shares if redeeming shareholders receive proceeds (and buying shareholders receive shares) based upon net asset values which do not reflect appropriate fair value prices. 63 The Funds will seek to reduce the risk of short-term trading by selectively reviewing on a continuous basis recent trading activity in order to identify trading activity that may be contrary to this short-term trading policy.If the Funds believe, in their sole discretion, that an investor is engaged in excessive short-term trading or is otherwise engaged in market timing activity, the Funds may, with or without prior notice to the investor, reject further purchase orders from that investor, and disclaim responsibility for any consequent losses that the investor may incur.Alternatively, the Funds may limit the amount, number or frequency of any future purchases and/or the method by which you may request future purchases and redemptions, including purchases and/or redemptions by an exchange or transfer between the Funds and any other mutual fund.The Funds’ response to any particular market timing activity will depend on the facts and circumstances of each case, such as the extent and duration of the market timing activity and the investor's trading history in the Funds.Although this method of reducing the risk of short-term trading involves judgments that are inherently subjective and involve some selectivity in their application, the Funds seek to make judgments and applications that are consistent with the interests of the Funds’ shareholders.While the Funds cannot guarantee the prevention of all excessive trading and market timing, by making these judgments the Funds believe they are acting in a manner that is in the best interests of shareholders.The Funds' excessive trading policies generally do not apply to systematic purchases and redemptions. As an investor, you are subject to this policy whether you are a direct shareholder of the Funds or investing indirectly in the Funds through a financial intermediary such as a broker-dealer, a bank, an insurance company separate account, an investment adviser, an administrator or trustee of an IRS recognized tax-deferred savings plan, such as a 401(k) retirement plan, that maintains an omnibus account with the Funds for trading on behalf of its customers.The Funds have entered into information sharing agreements with such financial intermediaries under which the financial intermediaries are obligated to: (1) enforce during the term of the agreement, a market-timing policy, the terms of which are acceptable to the Funds; (2) furnish the Funds, upon request, with information regarding customer trading activities in shares of the Funds; and (3) enforce the Funds’ market-timing policy with respect to customers identified by the Funds as having engaged in market timing.The Funds apply these policies and procedures to all shareholders believed to be engaged in market timing or excessive trading. The Funds have no arrangements to permit any investor to trade frequently in shares of the Funds, nor will it enter into any such arrangements in the future. Financial intermediaries maintaining omnibus accounts with the Funds may impose market timing policies that are more restrictive than the market timing policy adopted by the Board of Trustees.For instance, these financial intermediaries may impose limits on the number of purchase and sale transactions that an investor may make over a set period of time and impose penalties for transactions in excess of those limits. Financial intermediaries also may exempt certain types of transactions from these limitations. If you purchased your shares through a financial intermediary, you should read carefully any materials provided by the financial intermediary together with this prospectus to fully understand the market timing policies applicable to you. DISTRIBUTION FEES The Funds have adopted a Plan pursuant to Rule 12b-1 under the Investment Company Act of 1940 that allows them to pay distribution and other fees for the sale and distribution of Fund shares and for services provided to shareholders.These fees are called "Rule 12b-1 fees".Rule 12b-1 fees are paid by the Fund to the financial intermediaries, securities brokers, attorneys, accountants, investment advisers, investment performance consultants, pension actuaries, banks, service organizations and other entities for distribution, sales and promotional services and expenses.The Funds may pay up to the following 12b-1 fee rates: 64 Percentage of Average Daily Net Assets Money Market Fund – Retail Class 0.20% Money Market Fund – Institutional Class 0.03% Total Return Bond Fund 0.25% Balanced Fund 0.25% Muirfield Fund® 0.20% Spectrum Fund 0.20% Utilities and Infrastructure Fund 0.25% Dynamic Growth Fund 0.25% Strategic Growth Fund 0.25% Aggressive Growth Fund 0.25% Quantex Fund™ 0.20% Because these fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. In addition, each of the Funds, except for the Money Market Fund, has adopted an administrative services plan.Under these plans, shares of these Funds bear a service fee of up to 0.20% of Fund average daily net assets per year.Service fees are used primarily to reimburse financial intermediaries and persons, including “platforms”, for providing services to Fund shareholders and maintaining shareholder accounts. The underlying mutual funds in which the MuirfieldÒ, Spectrum, Dynamic Growth, Aggressive Growth, Total Return Bond, Balanced and Strategic Growth Funds invest typically will have their own 12b-1 plans, which permit payment of 12b-1 fees to or for the benefit of their investors, such as the Funds.The Funds will seek to obtain such payments, to be used to offset the overall expenses of the Funds. Payment of Additional Compensation On occasion, the Adviser may make payments out of its own resources and legitimate profits, which may include profits the Adviser derives from investment advisory fees paid by the Funds, to financial intermediaries as incentives to market the Funds, to cooperate with the Adviser’s promotional efforts, or in recognition of the provision of administrative services and marketing and/or processing support.These payments are often referred to as “additional cash compensation” and are in addition to the Rule 12b-1 fees, and payments to financial intermediaries as discussed above.The payments are made pursuant to agreements between financial intermediaries and the Adviser and do not affect the price investors pay to purchase shares of a Fund, the amount a Fund will receive as proceeds from such sales, or the amount of Rule 12b-1 fees and other expenses paid by a Fund. Additional cash compensation payments may be used to pay financial intermediaries for: (1) transaction support, including any one-time charges for establishing access to Fund shares on particular trading systems (known as "platform access fees"); (2) program support, such as expenses related to including the Funds in retirement programs, fee-based advisory or wrap fee programs, fund supermarkets, bank or trust company products, and/or insuranceprograms (e.g., individual or group annuity contracts); (3) marketing support, such as providing representatives of the Adviser access to sales meetings, sales representatives and management representatives; (4) firm support, such as business planning assistance, advertising, and assistance with educating sales personnel about the Funds and shareholder financial planning needs; (5) providing shareholder and administrative services; and (6) providing other distribution-related or asset retention services. 65 Additional cash compensation payments generally are structured as basis point payments on gross or net sales or, in the case of platform access fees, fixed dollar amounts. DIVIDENDS AND DISTRIBUTIONS Investment Income and Capital Gains.Each Fund may earn dividends and interest (i.e., investment income) on its investments.In addition, when a Fund sells a security for a price that is higher than it paid, it records a gain.When a Fund sells a security for a price that is lower than it paid, it records a loss.If a Fund has held the security for more than one year, the gain or loss will be a long-term capital gain or loss.If a Fund has held the security for one year or less, the gain or loss will be a short-term capital gain or loss.The Fund's gains and losses are netted together to produce net capital gains or net capital losses.As a shareholder, you will receive your share of a Fund's investment income and net capital gains. Distributions.Each Fund's net investment income and short-term capital gains are paid to you as ordinary dividends.Each Fund's long-term capital gains are paid to you as capital gain distributions.If the Fund pays you an amount in excess of its income and gains, this excess will generally be treated as a non-taxable return of capital.These amounts, taken together, are what we call the Fund's "distributions".The Utilities and Infrastructure Fund, Total Return Bond Fund and Money Market Fund distribute substantially all of their net investment income as dividends to shareholders on a monthly basis.The Muirfield FundÒ, Spectrum Fund, Quantex FundÔ, Aggressive Growth Fund, Dynamic Growth Fund, Balanced Fund and Strategic Growth Fund distribute substantially all of their net investment income as dividends to shareholders on a quarterly basis.All Funds distribute capital gains, if any, annually.The Fund may distribute income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund.The amount of any distribution varies and there is no guarantee the Fund will pay either income dividends or capital gain distributions. Investments in the Money Market Fund received by the Fund or a financial intermediary prior to 12:00 p.m./noon ET will begin earning dividends on the day received, provided the Fund receives “federal funds” by the close of the Federal Reserve wire transfer system that day.Purchase orders which are received after 12:00 p.m./noon ET, or for which wire payment is not received, are effective the following day.Investments in the Money Market Fund made by check are credited to shareholder accounts, and begin to earn dividends, on the next business day following receipt. Dividend Reinvestment.Most investors have their dividends reinvested in additional shares of the same Fund.If you choose this option, or if you do not indicate any choice, your dividends will be reinvested in additional shares of the Fund at the applicable NAV on the dividend payable date.Alternatively, you can choose to have a check for your dividends mailed to you.However, if the check is not deliverable or the check is not cashed within six months of the date of the check, your dividends will be reinvested.Dividend distributions of less than $10 are automatically reinvested in the Fund.You may elect to have distributions on shares held in IRAs paid in cash only if you are 59 1/2 years old or permanently and totally disabled or if you otherwise qualify under the applicable plan. TAXES The following information is provided to help you understand the federal income taxes you may have to pay on income dividends and capital gains distributions from the Fund, as well as on gains realized from your redemption of Fund shares.This discussion is not intended or written to be used as tax advice. Because everyone’s tax situation is unique, you should consult your tax professional about federal, state, local or foreign tax consequences before making an investment in the Fund. 66 The Funds intend to qualify each year as a "regulated investment company" under Subchapter M of the Internal Revenue Code of 1986, as amended.By so qualifying, the Fund will not be subject to federal income taxes to the extent that it distributes substantially all of its net investment income and any realized capital gains.Foreign governments may impose taxes on the income and gains from a Fund's investments in foreign securities.These taxes will reduce the amount of the Fund's distributions to you. Taxation of Distributions.Distributions from the Funds (both taxable income dividends and capital gains) are normally taxable to you as ordinary income or long-term capital gains, regardless of whether you reinvest these distributions or receive them in cash (unless you hold shares in a qualified tax-deferred plan or account or are otherwise not subject to federal income tax).Due to the nature of the investment strategies used, distributions by the Muirfield FundÒ, Spectrum Fund, Quantex FundÔ, Aggressive Growth Fund, Dynamic Growth Fund, Balanced Fund, Strategic Growth Fund and Utilities and Infrastructure Fund (the "Funds"), generally are expected to consist primarily of net capital gains and distributions by the Money Market Fund are expected to consist primarily of ordinary income; however, the nature of a Fund's distributions could vary in any given year. At the end of the calendar year, the Funds will send to you an Internal Revenue Service Form 1099 setting forth the amount of ordinary dividends, capital gain distributions and non-taxable distributions you received from the Fund in the prior year.This statement will include distributions declared in December and paid to you in January of the current year, but which are taxable as if paid on December 31 of the prior year.The IRS requires you to report these amounts on your income tax return for the prior year. For federal income tax purposes, distributions of net investment income are taxable generally as ordinary income. Dividends of net investment income paid to a non-corporate U.S. shareholder during a taxable year beginning before January 1, 2011 that are properly designated as qualified dividend income will generally be taxable to such shareholder at a maximum rate of 15%.It is currently unclear whether Congress will extend this provision for taxable years beginning on or after January 1, 2013. The amount of dividend income that may be so designated by the Fund generally will be limited to the aggregate of the eligible dividends received by the Fund. In addition, the Fund must meet certain holding period and other requirements with respect to the shares on which the Fund received the eligible dividends, and the non-corporate U.S. shareholder must meet certain holding period and other requirements with respect to Fund Shares. Dividends of net investment income that are not designated as qualified dividend income will be taxable as ordinary income. Distributions of net capital gain (that is, the excess of the net gains from the sale of investments that the Fund owned for more than one year over the net losses from investments that the Fund owned for one year or less) that are properly designated by the Fund as capital gain dividends will be taxable as long-term capital gain regardless of how long you have held your shares in the Fund.Capital gain dividends of a non-corporate U.S. shareholder recognized during a taxable year beginning before January 1, 2011 generally will be taxed at a maximum rate of 15%.It is currently unclear whether Congress will extend this provision for taxable years beginning on or after January 1, 2013.Distributions of net short-term capital gain (that is, the excess of any net short-term capital gain over net long-term capital loss), if any, will be taxable to shareholders as ordinary income.Capital gain of a corporate shareholder is taxed at the same rate as ordinary income. A Fund may incur net capital losses, which can be carried forward to subsequent tax years.These loss carry forwards may be applied against subsequent capital gains within the Funds, thus reducing or eliminating capital gains distributions to shareholders of those Funds.Information regarding capital loss carry forwards, if any, including the amount available and the expiration date, can be found in The Flex-funds® Annual Report. U.S. Government Interest.Many states grant tax-free status to dividends paid from interest earned on direct obligations of the U.S. Government, subject to certain restrictions.The Funds will provide you with information at the end of each calendar year on the amount of any such dividends that may qualify for exemption from reporting on your individual income tax returns. 67 State Taxes.Ordinary dividends and capital gain distributions that you receive from the Funds and gains arising from redemptions or exchanges of your Funds shares will generally be subject to state and local income tax.The holding of Funds shares may also be subject to state and local intangibles taxes.You may wish to contact your tax adviser to determine the state and local tax consequences of your investment in the Funds. Distributions to Retirement Plans.Fund distributions received by your qualified retirement plan, such as a 401(k) plan or IRA, are generally tax-deferred; this means that you are not required to report Fund distributions on your income tax return when paid to the plan, but you will be required to report Fund distributions on your income tax return when your qualified plan makes payments directly to you.In general, these plans or accounts are governed by complex tax rules.In addition, special rules apply to payouts from Roth IRAs.You should ask your tax adviser or plan administrator for more information about your tax situation, including possible state or local taxes. Dividends-Received Deduction.Corporate investors may be entitled to a dividends-received deduction on a portion of the ordinary dividends they receive from a Fund. Buying a Dividend.If you are a taxable investor and invest in a Fund shortly before it makes a capital gain distribution, some of your investment may be returned to you in the form of a taxable distribution.Fund distributions will reduce a Fund's NAV per share.Therefore, if you buy shares after a Fund has experienced capital appreciation but before the record date of a distribution of those gains, you may pay the full price for the shares and then effectively receive a portion of the purchase price back as a taxable distribution.This is commonly known as “buying a dividend.” Selling Shares.Selling your shares may result in a realized capital gain or loss, which is subject to federal income tax.For individuals, any long-term capital gains you realize from selling Fund shares currently are taxed at a maximum rate of 15%.Short-term capital gains are taxed at ordinary income tax rates.You or your tax adviser should track your purchases, tax basis, sales and any resulting gain or loss. If you redeem Fund shares for a loss, you may be able to use this capital loss to offset any other capital gains you have. Backup Withholding.By law, you may be subject to backup withholding on a portion of your taxable distributions and redemption proceeds unless you provide your correct Social Security or taxpayer identification number and certify that (1) this number is correct, (2) you are not subject to backup withholding, and (3) you are a U.S. person (including a U.S. resident alien).You also may be subject to withholding if the Internal Revenue Service instructs us to withhold a portion of your distributions or proceeds.When withholding is required, the amount is 28% of any distributions or proceeds paid.You should be aware that a Fund may be fined $50 annually by the Internal Revenue Service for each account for which a certified taxpayer identification number is not provided.In the event that such a fine is imposed with respect to a specific account in any year, the applicable Fund may make a corresponding charge against the account. SHAREHOLDER REPORTS AND OTHER INFORMATION Statements, Reports and Prospectuses.The Funds or your financial intermediary will send you quarterly account statements and other Fund materials and reports.If you have an account directly with The Flex-funds®, you may elect to receive electronic copies of account statements, prospectuses, shareholder reports and other Fund information.To select this option, visit www.flexfunds.com and enroll in The Flex-funds® electronic delivery program.After enrolling and activating your account, you will receive e-mail notifications when Fund documents are available to be viewed and downloaded.You also may view your accounts online, as well as obtain account transactions and balance information at www.flexfunds.com. In addition, the Funds or your financial intermediary will send you an immediate transaction confirmation statement after every non-systematic transaction, except transactions for the Money Market Fund.The Funds or your financial intermediary will send you a monthly confirmation statement for all transactions for the Money Market Fund unless the only transactions are dividends.Your confirmation statement will be mailed or available within five business days following month/quarter end. 68 Householding.To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, annual and semi-annual report and annual notice of the Funds’ privacy policy to shareholders having the same last name and address.The consolidation of these mailings, called “householding”, benefits the Funds by reducing mailing expense.If you want to receive multiple copies of these materials, you may write to Mutual Funds Service Co. at 6125 Memorial Drive, Dublin, OH 43017 or call 1-800-325-3539.Individual copies of prospectuses, reports and privacy notices will be sent to you commencing within 30 days after Mutual Funds Service Co. receives your request to stop householding. FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the Funds' financial performance for the past 5 years (or, if shorter, the period of the Funds' operations).Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Funds (assuming reinvestment of all dividends and distributions).The financial highlights have been audited by Cohen Fund Audit Services, Ltd., Independent Registered Public Accounting Firm, whose report, along with the Funds’ financial statements, are included in the annual report, which is available upon request. 69 MONEY MARKET FUND - RETAIL CLASS Net Asset Value, Beginning of Period $ Income from Investment Operations Net Investment Income Total from Investment Operations Less Distributions From Net Investment Income ) Total Distributions ) Net Asset Value, End of Period $ Total Return (Assumes Reinvestment of Distributions) % Ratios/Supplemental Data Net assets, End of Period ($000) $ Ratio of Net Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Ratio of Expenses to Average Net Assets after Reductions, Excluding Expenses Paid Indirectly % Ratio of Expenses to Average Net Assets Before Reductions % 70 MONEY MARKET FUND - INSTITUTIONAL CLASS Net Asset Value, Beginning of Period $ Income from Investment Operations Net Investment Income Total from Investment Operations Less Distributions From Net Investment Income ) Total Distributions ) Net Asset Value, End of Period $ Total Return (Assumes Reinvestment of Distributions) % Ratios/Supplemental Data Net Assets, End of Period ($000) $ Ratio of Net Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Ratio of Expenses to the Average Net Assets after Reductions, Excluding Expenses Paid Indirectly % Ratio of Expenses to Average Net Assets Before Reductions % 71 TOTAL RETURN BOND FUND (1)(2)(3)(4) 2011* Net Asset Value, Beginning of Period $ Income from Investment Operations Net Investment Income(3) Net Gains (losses) on Securities, Futures, and Options (both realized and unrealized) ) Total from Investment Operations ) Less Distributions From Net Investment Income ) From Net Capital Gains From Tax Return of Capital Total Distributions ) Net Asset Value, End of Period $ Total Return (Assumes Reinvestment of Distributions) %) Ratios/Supplemental Data Net Assets, End of Period ($000) $ Ratio of Net Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Ratio of Expenses to Average Net Assets after Reductions, Excluding Expenses Paid Indirectly % Ratio of Expenses to Average Net Assets Before Reductions % Portfolio Turnover Rate % Ratio of net expenses to average net assets, ratio of net investment income (loss) to average net assets, ratio of average net assets after reductions, excluding expenses paid indirectly, and ratio of expenses to average net assets before reductions do not include impact of expenses of the underlying security holdings as represented in the schedule of investments. Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Total return and portfolio turnover rate are not annualized for periods of less than one full year. Ratio of net expenses to average net assets, ratio of net investment income (loss) to average net assets, ratio of average net assets after reductions, excluding expenses paid indirectly, and ratio of expenses to average net assets before reductions are annualized for periods of less than one full year. * Commenced operations June 30, 2011. 72 BALANCED FUND (1)(2) (formerly known as The Defensive Balanced Fund) Net Asset Value, Beginning of Period $ Income from Investment Operations Net Investment Income(3) Net Gains (losses) on Securities, Futures, and Options (both realized and unrealized) ) ) Total from Investment Operations ) ) Less Distributions From Net Investment Income ) From Net Capital Gains ) Total Distributions ) Net Asset Value, End of Period $ Total Return (Assumes Reinvestment of Distributions) %) % % %) % Ratios/Supplemental Data Net Assets, End of Period ($000) $ Ratio of Net Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Ratio of Expenses to Average Net Assets after Reductions, Excluding Expenses Paid Indirectly % Ratio of Expenses to Average Net Assets Before Reductions % Portfolio Turnover Rate % Ratio of net expenses to average net assets, ratio of net investment income (loss) to average net assets, ratio of average net assets after reductions, excluding expenses paid indirectly, and ratio of expenses to average net assets before reductions do not include impact of expenses of the underlying security holdings as represented in the schedule of investments. Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Net investment income per share is based on average shares outstanding during the period. 73 MUIRFIELD FUNDÒ(1)(2) Net Asset Value, Beginning of Period $ Income from Investment Operations Net Investment Income(3) ) Net Gains (losses) on Securities, Futures and Options (both realized and unrealized) ) ) Total from Investment Operations ) ) Less Distributions From Net Investment Income ) Total Distributions ) Net Asset Value, End of Period $ Total Return (Assumes Reinvestment of Distributions) %) % % %) % Ratios/Supplemental Data Net assets, End of Period ($000) $ Ratio of Net Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets %) % Ratio of Expenses to Average Net Assets after Reductions, Excluding Expenses Paid Indirectly % Ratio of Expenses to Average Net Assets Before Reductions % Portfolio Turnover Rate % Ratio of net expenses to average net assets, ratio of net investment income (loss) to average net assets, ratio of average net assets after reductions, excluding expenses paid indirectly, and ratio of expenses to average net assets before reductions do not include impact of expenses of the underlying security holdings as represented in the schedule of investments. Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Net investment income per share is based on average shares outstanding during the period. 74 UTILITIES AND INFRASTRUCTURE FUND Net Asset Value, Beginning of Period $ Income from Investment Operations Net Investment Income(1) Net Gains (losses) on Securities, Futures, and Options (both realized and unrealized) ) Total from Investment Operations ) Less Distributions From Net Investment Income ) From Tax Return of Capital ) ) Total Distributions ) Net Asset Value, End of Period $ Total Return (Assumes Reinvestment of Distributions) % % % %) % Ratios/Supplemental Data Net Assets, End of Period ($000) $ Ratio of Net Expenses to Average Net Assets % Ratio of Net Investment Income(Loss) to Average Net Assets % Ratio of Expenses to Average Net Assets after Reductions, Excluding Expenses Paid Indirectly % Ratio of expenses to Average Net Assets before Reductions % Portfolio Turnover Rate 43
